 
THE CITY OF NEW YORK
DEPARTMENT OF ENVIRONMENTAL PROTECTION
CONTRACT NO.  PO-98B
Registration No. CTC 826 20101417884
 


 
For the Services of:
ThermoEnergy Corporation
124 West Capitol Street, Suite 880
Little Rock, Arkansas 72201
 


 
Ammonia Removal Process System


 
City of New York
 
Department of Environmental Protection
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 
ARTICLE                                DESCRIPTION
PAGE
   
WHEREAS CLAUSES
1
   
ARTICLE I: SPECIFIC PROVISIONS
2
   
ARTICLE II: SCOPE OF SERVICES
5
   
ARTICLE III: INFORMATION AND WORK TO BE FURNISHED BY THE DEPARTMENT OF
ENVIRONMENTAL PROTECTION
10
   
ARTICLE IV: PAYMENT FOR SERVICES
10
   
ARTICLE V: EXECUTION BY COMMISSIONER AND COMPANY
13

 
ATTACHMENTS
 
Appendix A:
General Provisions
    Attachment No. 1 Specific Requirements     Attachment No. 2 Proposed
Subcontractors     Attachment No. 3 Project Schedule     Attachment No. 4
Payment Schedule     Attachment No. 5 Equipment List     Attachment No. 6 Design
Deliverables

 
- i -

--------------------------------------------------------------------------------


 
THIS AGREEMENT, made and entered into this 11th day of May, 2010 by and between
the City of New York, hereinafter called “the City” acting by and through the
Commissioner of the Department of Environmental Protection of the City of New
York, 59-17 Junction Blvd., Flushing, NY 11373, hereinafter called “the
Commissioner,” and ThermoEnergy Corporation, 124 West Capitol Street, Suite 880,
Little Rock, Arkansas 72201, hereinafter called “the Company,”
 
WITNESSETH
 
WHEREAS, the City has determined that it is necessary to decrease the amount of
ammonia in the sludge dewatering centrate generated at its waste water pollution
control plants, including the 26th Ward waste water pollution control plant
(26th Ward WPCP);
 
WHEREAS, the Department of Environmental Protection of the City of New York
(NYCDEP) has reviewed different potential technologies and methods of decreasing
the amount of ammonia in the sludge dewatering centrate generated at its waste
water pollution control plants;
 
WHEREAS, as part of its analysis, the NYCDEP reviewed the Company’s proprietary
ammonia recovery process system;
 
WHEREAS, based on the NYCDEP’s analysis, the City desires to implement a full
scale system (System) utilizing the Company’s ammonia recovery process system
(ARP®) at the 26th Ward WPCP;
 
WHEREAS, the NYCDEP has determined that it is necessary to rehabilitate the Cake
Storage Building and miscellaneous systems at the 26th Ward WPCP in order to
accommodate the installation of the Company’s ARP®;
 
WHEREAS, the City desires to enter into this Agreement, on a sole source basis,
with the Company to cause the Company to (a) provide engineering and design
services with respect to the rehabilitation of the Cake Storage Building,
process equipment, and miscellaneous systems at the 26th Ward WPCP, (b) supply
and install ARP®  equipment at the 26th Ward WPCP, and (c) operate and maintain
the System utilizing the Company’s ARP®  at the 26th Ward WPCP (the “Services”);
 
WHEREAS, the Company desires to provide the Services to the City;
 
WHEREAS, the City desires to perform all construction activities related to the
System either directly or through the use of other contractors; and
 
WHEREAS, this Agreement will be funded by Capital Project WP-285.
 
NOW THEREFORE, in consideration of the premises hereof, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:
 

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ARTICLE I:  SPECIFIC PROVISIONS
 
 
A.
Except for titles, subtitles, headings, running headlines, tables of content,
and indices (all of which are printed herein merely for convenience), the
following shall be deemed to be part of this Agreement:

 
 
1.
Agreement, including Appendix A

 
 
2.
Attachment No. 1 – Specific Requirements

 
 
3.
Attachment No. 2 – Proposed Subcontractors

 
 
4.
Attachment No. 3 – Project Schedule

 
 
5.
Attachment No. 4 – Payment Schedule

 
 
6.
Attachment No. 5 – Equipment List

 
 
7.
Attachment No. 6 – Design Deliverables

 
 
8.
All conditions required by law to be inserted in this Agreement, whether
actually inserted or not.

 
 
B.
The words “the Agreement” or “this Agreement,” where used herein, are understood
to mean each of the various parts of this Agreement referred to in A above, both
as a whole and severally.  In the event of any conflict between the main body of
this Agreement and Appendix A, the main body of this Agreement shall govern.

 
 
C.
Amendments to this Agreement, if any, will be made a part of this Agreement upon
signing by both the City and the Company.

 
 
D.
Definitions – The following words and expressions, or pronouns used in their
stead, shall, wherever they appear in this Agreement, be construed as follows,
unless a different meaning is clear from the context:

 
 
1.
“The Mayor,” where used herein, is understood to mean the Mayor of the City of
New York, his successors, or duly authorized representatives.

 
 
2.
“The Director of Management and Budget,” where used herein, is understood to
mean the Director of the Office of Management and Budget of the City of New
York, his successors, or duly authorized representatives (OMB).

 
 
3.
“The Commissioner,” or “Administrator” where used herein, is understood to mean
the Commissioner of the NYCDEP, his successors, or duly authorized
representative.

 
- 2 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
4.
“The City,” where used herein, is understood to mean the City of New York.

 
 
5.
“The Comptroller,” where used herein, is understood to mean the Comptroller of
the City of New York, his successors, or duly authorized representative.

 
 
6.
“The NYCDEP,” or “DEP” or “Department” where used herein, is understood to mean
the Department of Environmental Protection of the City of New York.

 
 
7.
“The Bureau,” where used herein, is understood to mean the Bureau of Wastewater
Treatment of the NYCDEP.

 
 
8.
“Owner,” where used herein, is understood to mean the City of New York, acting
though the Commissioner.

 
 
9.
“The Engineering Audit Officer” (EAO), where used herein, is understood to mean
the Engineering Audit Officer of the NYCDEP.

 
 
10.
“The Project,” where used herein, is understood to mean the design, engineering,
construction, startup and operation of a System utilizing the Company’s ARP®  at
the 26th Ward WPCP.  As described herein, certain elements of work with respect
to the Project shall be performed by the Company and certain elements of the
work with respect to the Project will be performed by the City.

 
 
11.
“The Services,” where used herein, are understood to mean the  services to be
provided by the Company pursuant to this Agreement, which services constitute
(a) the provision of engineering and design services, including plans and
specifications for work to be bid separately by the NYCDEP with respect to the
rehabilitation of the Cake Storage Building, process equipment, and
miscellaneous systems at the 26th Ward WPCP, (b) the supply and installation of
ARP®  equipment at the 26th Ward WPCP, and (c) the operation and maintenance of
the System utilizing the Company’s ARP®  at the 26th Ward WPCP, all as further
described in Attachment No. 1, the Specific Requirements.

 
 
12.
“Company,” or “Consultant” where used herein, is understood to mean ThermoEnergy
Corporation, 124 West Capitol Street, Suite 880, Little Rock, Arkansas 72201.

 
 
13.
“The Principals” or “the Principals of the firm,” are understood to mean those
individuals in a firm who possess legal responsibility for its management.  The
may be owners, corporate officers, associates, partners, etc.  With respect to a
corporation, a Principal is further defined as a person who owns ten (10)
percent or more of the voting stock.

 
- 3 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
14.
“The Engineer,” where used herein, is understood to mean the project manager who
is assigned to this project by the City of New York.

 
 
15.
“The 26th Ward WPCP,” where used herein, is understood to mean the waste water
pollution control plant owned by the City and located at 12266 Flatlands Avenue,
Brooklyn, New York, 11297.

 
 
16.
“The ARP®,” where used herein, is understood to mean the Company’s proprietary
ammonia recovery process system.

 
 
17.
“The System,” where used herein, is understood to mean the full scale system to
be located within the rehabilitated Cake Storage Building at the 26th Ward WPCP
and which will utilize the Company’s ARP®.

 
 
18.
“The Cake Storage Building,” where used herein, is understood to mean the cake
storage building located at the 26th Ward WPCP.

 
 
19.
“PROCUREMENT POLICY BOARD” (PPB) - The Procurement Policy Board is a permanent
agency of the City of New York whose functions are to establish comprehensive
and consistent procurement policies and rules which shall have broad application
throughout the City.

 
 
20.
“CITY CHIEF PROCUREMENT OFFICER” (CCPO) - Position delegated by authority of the
Mayor to coordinate and oversee the procurement activity of mayoral agency
staff, including the ACCO and any offices which have oversight responsibility
for the procurement of construction.

 
 
21.
“AGENCY CHIEF CONTRACTING OFFICER” (ACCO) - Position delegated by authority of
the agency head to organize and supervise the procurement activity of
subordinate agency staff in conjunction with the CCPO.

 
 
22.
“Law” or “Laws” shall include but not be limited to the New York City Charter,
the New York City Administrative Code, a local law of the City of New York, and
any ordinance, rule or regulation having the force of law.

 
 
E.
The City hereby retains the Company to perform the Services on the terms and
conditions specified herein, and the Company hereby agrees to perform such
services.  The Company shall ascertain the standard practices of the City, and
all Services under this Agreement shall be performed in accordance with these
standard practices and the provisions of this Agreement and the Specific
Requirements set forth in Attachment No. 1.

 
 
F.
This Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreement, oral or otherwise, regarding the subject matter
of this Agreement shall be deemed to exist or to bind any of the parties hereto,
or to vary any of the terms contained herein.

 
- 4 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
G.
This Agreement will not be binding or effective unless and until approved by the
Commissioner and, if necessary, other officers, Agencies, or Boards charged by
the law with approving agreements of this nature, and executed by the parties
hereto, and registered by the Comptroller.

 
 
H.
The Company shall cooperate with the City in developing and implementing  public
education activities with respect to the 26th Ward WPCP (including the System),
subject to reasonable confidentiality restrictions intended to protect the
Company’s proprietary interests in the ARP®  technology.

 
ARTICLE II:  SCOPE OF SERVICES
 
 
A.
Definition of Scope of Services

 
The Services, more particularly set forth in Attachment No. 1 (Specific
Requirements) shall involve three separate Phases.  During Phase 1, the Company
shall provide engineering and design services with respect to the rehabilitation
of the Cake Storage Building, process equipment, and miscellaneous systems at
the 26th Ward WPCP to accommodate the ARP® system at the 26th Ward WPCP.  During
Phase 2, the Company shall supply and install ARP® equipment at the 26th Ward
WPCP. In addition, the Company shall start-up the System during Phase 2.  The
City and the Company acknowledge that the time periods for performance of Phase
1 and Phase 2 Services will, to a certain extent, overlap.  This is due, in
part, to the need to order certain pieces of equipment well in advance of any
agreed-upon delivery date.  During Phase 3, the Company shall operate and
maintain the System for a twelve month period.  All Services are more
specifically described in Attachment No. 1, the Specific Requirements.  If there
is any conflict between the provisions of this Agreement and the provisions of
the Specific Requirements, the Specific Requirements shall to that extent
prevail.
 
 
B.
Commencement of Services

 
The Commissioner shall direct the Company by written notice to proceed with the
Services or portion thereof and the Company shall thereupon take charge of the
Services described in the Specific Requirements in accordance with the schedule
agreed upon herein.
 
 
C.
Period of Performance

 
The Phase 1 design and engineering portion of the Services and the Phase 2
equipment supply and installation portion of the Services shall be performed in
accordance with a schedule mutually agreed upon by the City and the
Company.  The schedule for Phase 1 and Phase 2 Services shall be fully
coordinated so as not to interfere or unreasonably delay the City’s construction
work with respect to the demolition and rehabilitation of the
Cake Storage Building and miscellaneous systems at the 26th Ward WPCP.  After
installation of all equipment has been completed, the Company shall start-up the
System in accordance with the Phase 2 Scope of Services.  The City and the
Company acknowledge that the time periods for performance of the Services in
Phase 1 and the Services in Phase 2 will, to a certain extent, overlap.  After
the successful completion by each Party of Phase 1 and Phase 2, the Phase 3
operations portion of the Services shall commence.  During the operational
Phase, the Company shall operate and maintain the System and shall train NYCDEP
staff in the operations and maintenance of the System.  The startup period will
be thirty (30) days.  After the startup period, the Company shall operate and
maintain the System for twelve (12) months.
 
- 5 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
D.
Meetings with Outside Agencies

 
The Company shall arrange and attend those meetings or conferences with federal,
state and municipal departments or any other agencies and Citizen Action
Committees necessary for the completion of the Services in conformance with the
Specific Requirements.  Where attendance by City personnel is required, the
Company shall provide reasonable advance notice and coordinate the meetings with
the schedule of the City personnel.  The Company shall provide sufficient copies
of materials, including prints, reports, etc., necessary for such meetings and
shall prepare and submit to the Commissioner minutes of the meetings within
thirty (30) working days thereof as directed by the Commissioner.
 
 
E.
Progress Reports and Meetings

 
Each month, commencing thirty days after the date fixed in the notice to proceed
for commencement of work, the Company shall submit a progress report, giving the
status of the performance of the design and engineering portion of the Services
and the equipment supply portion of the Services.  If progress is delayed for
any reason, the Company shall state the reason for such delay in this
report.  In addition, the Company shall provide monthly reports during the
operation period.  Throughout the term of this Agreement, the Company shall
conduct monthly meetings with NYCDEP regarding the status of all activities
related to the Project.
 
 
F.
Schedule

 
Attached hereto as Attachment No. 3 is a schedule estimating the timing of the
Phases of the Project.  Within four (4) weeks after the start of the design and
engineering portion of the Services, the Company shall prepare and submit to the
Bureau a more detailed schedule or its approved equivalent for the work to be
performed.  This schedule is to be in sufficient detail to outline all work to
be accomplished under each Phase or task of the design and engineering Services,
the equipment supply Services and the operational Services.  The Bureau shall
review and comment on the schedule.  The City and the Company shall cooperate in
order to update the schedule each month indicating the work completed and the
work remaining.
 
- 6 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
G.
Sequence of Work

 
The Services to be furnished by the Company shall be rendered in a logical
sequence that is conducive to the timely fulfillment of the scope of Services of
this Agreement; provided that the sequencing shall be subject to approval by the
City.
 
 
H.
Personnel of the Company

 
The Company shall engage at its sole expense all personnel required for the
proper performance of the Services.  The Company shall be responsible for the
performance of its personnel, including the maintenance of schedules,
correlation of their work, and resolution of all differences between them.  The
Company shall pay its personnel monies commensurate with the services they
render, and in compliance with the terms of this Agreement.  It is understood
that all such personnel shall be engaged by the Company, not the City, and that
Company alone is responsible for their work.
 
 
I.
Subcontractors of the Company

 
The Company may retain such subcontractors that may, in the Company’s judgment,
be required to fully perform any aspect of the Services hereunder.  The Company
shall submit in writing the names of the proposed subcontractors to the
Commissioner for approval by NYCDEP before their employment; provided that the
subcontractors listed on Attachment No. 2 are hereby approved by the
Commissioner.  Companies that enter into purchase orders or agreements to
provide equipment, materials or supplies with respect to the System shall not be
subject to prior approval of NYCDEP; provided that all such equipment, materials
and supplies furnished shall be in accordance with this Agreement.  The Company
shall pay subcontractors retained on any part of the Project, monies
commensurate with the services they render, and in compliance with the terms of
this Agreement.  The Company shall stipulate in each and every subcontract that
(a) all services performed and materials furnished shall strictly comply with
the requirements of the Agreement, (b) nothing contained in such subcontract
shall impair the rights of the NYCDEP, (c) nothing contained in such subcontract
shall create any contractual relation between the subcontractor or supplier and
the NYCDEP, and (d) the subcontractor specifically agrees to be bound by the
confidentiality provision set forth in this Agreement between the NYCDEP and the
Company.  The Company shall furnish the Commissioner two copies of all
subcontracts with such subcontractors.
 
It is understood that any and all such subcontractors shall be retained by the
Company, not by the City, and that the Company alone is responsible for their
work and the Company shall not in any way be relieved of any responsibility
under this Agreement by any subcontract.
 
- 7 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
The parties acknowledge that the City may retain contractors to perform all or a
portion of the City’s obligations with respect to the Project and, in such
event, the City alone shall be responsible for their work.
 
 
J.
Qualifications of the Company, Subcontractors and Employees

 
The Company specifically agrees that: (a) its subcontractors, agents or
employees shall possess the experience, knowledge and character necessary to
qualify them individually for the particular duties they perform; (b) it will
comply with the provisions of all State, Federal and local statutes, ordinances
and regulations that are applicable to the performance of this Agreement; and
(c) it will secure all licenses and permits, if any, that are necessary for the
performance of the Services.
 
 
K.
Removal of Personnel

 
All personnel assigned to perform the Services by the Company shall be required
to cooperate fully with personnel assigned to the Project by the Commissioner
and in the event the Company’s personnel fail to so cooperate the Company shall
relieve them of their duties on the Project when directed by the Commissioner or
his representative in writing.
 
 
L.
Project Manager

 
The Company shall designate in writing one person, known as the Project Manager
who, on the Company’s behalf, shall be responsible for the management and
coordination of all the Services to be rendered by the Company.  Such designee
shall be subject to the approval of the Commissioner.  Such approval shall not
be unreasonably withheld.  Company shall provide an organization chart with all
key personnel of this Project and their contact numbers.  Company shall
designate a contact person and a backup person which the City will be able to
contact on a 24-hour basis in case of any emergency situation.
 
 
M.
License of Design Deliverables and Proprietary Technology

 
All design and engineering deliverables required to be prepared and furnished by
the Company in order to perform the Services, and the Company’s proprietary
technology related to its ARP®, shall hereby be licensed to the City on a
nonexclusive, irrevocable, royalty free basis for use solely in the construction
and operation of the System built in accordance with Company’s design and
located at the 26th Ward WPCP.  The Company shall deliver to the Commissioner
all such design deliverables, which thereafter the City may utilize in whole or
in part solely for the above stated purposes without payment of any additional
compensation to the Company.  Subject to the license provided herein, the
Company shall retain all rights, title and interest in the design deliverables
and all proprietary property related to the ARP®, including improvements with
respect to the Company’s technology that are developed at the 26th Ward WPCP by
the Company.  The provisions of this clause shall survive any termination of
this Agreement.
 
- 8 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
N.
Confidentiality

 
The Company shall hold all information furnished by the NYCDEP as
confidential.  All of the reports, information or data, furnished to or
prepared, assembled or used by the Company under this Agreement are to be held
confidential, and prior to publication, the Company agrees that the same shall
not be made available to any individual or organization without the prior
written approval of the NYCDEP.  At any time prior to the completion of this
Agreement, the Company shall not make any statement to the press or release any
information or material to the public for publication through any media or
communication, having a bearing on or referring to this Agreement or any work
performed hereunder without prior written approval of the City, except that
which Company is required to disclose pursuant to reporting requirements of the
Securities and Exchange Commission Act of 1934, as amended.  Notwithstanding the
above, the Company shall be permitted to allow third parties, including
potential investors or users of the ARP® technology, to visit and tour the 26th
Ward WPCP and to review operating data relating to the 26th Ward WPCP, including
the System, at the prior approval of the City, which approval may be withheld at
the City’s sole discretion.  The Company shall cause all Subcontractors to
comply with the provisions of this section.
 
The City acknowledges that the 26th Ward WPCP will incorporate proprietary
technology owned by the Company.  In the course of performing its
responsibilities under this Agreement, the Company may provide the City with
confidential information and the City agrees that all written or electronic
information marked confidential by the Company shall be kept confidential and
shall not be released by the City without prior written approval from the
Company, unless the City is ordered to do so by a court of competent
jurisdiction or pursuant to law.  The City shall make no copies of any
confidential documents provided by the Company under this Agreement other than
for the use by the City’s employees who need such information to perform their
normal duties with respect to the 26th Ward WPCP.
 
The confidentiality provisions of this clause shall only be applicable during
the period of this Agreement.
 
 
O.
Services of the Company

 
The Services to be performed by the Company shall at all times be subject to the
inspection of the Commissioner.  Acceptance by the Commissioner of any work or
document hereunder shall not relieve the Company of sole responsibility for
completing the Services as expressly set forth in this Agreement, in accordance
with all applicable laws and regulations.
 
- 9 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
P.
No Consequential Damages; Limitation of Liability

 
Either party to this Agreement shall have the right to pursue any remedy at law
or in equity as a result of a material breach of this Agreement by the other
party.  However, any remedy for damages shall be limited to the recovery of
actual damages.  Neither party shall be liable to the other party hereunder for
special, indirect, incidental, consequential or punitive damages resulting from
or arising out of this Agreement.  The Company’s total responsibility to the
City for any claims, damages, losses or liabilities arising out of or related to
its performance of any particular Phase of work under this Agreement shall not
exceed the price payable hereunder to the Company for the work.  Notwithstanding
the above, the limitations in this clause shall not apply to third party claims
which result or may result in liability to the City and for which the Company
has agreed to indemnify the City pursuant to this Agreement.
 
ARTICLE III:  INFORMATION AND WORK TO BE FURNISHED BY
THE DEPARTMENT OF ENVIRONMENTAL PROTECTION
 
The City, acting through the NYCDEP, shall be responsible for all aspects of
site preparation work and construction activities related to the demolition and
rehabilitation of the Cake Storage Building, process equipment, and
miscellaneous systems at the 26th Ward WPCP in order to accommodate the
installation of the ARP®  equipment and the operation of the ARP®.  Such
activities shall be performed in accordance with the design and engineering
materials provided by the Company.  Upon completion of all site preparation work
and construction activities, the NYCDEP shall certify to the Company that such
activities have been successfully completed.  The City shall be responsible for
the operation of all aspects of the 26th Ward WPCP (other than the System which
shall be operated by the Company).  The obligations of the City are further
described in the Specific Requirements in Attachment 1.
 
In order to assist the Company in performing its Services, the NYCDEP shall make
available to the Company all existing studies, drawings, and other data in its
possession, which may be of assistance to the Company in performing the
Services.  It shall be the responsibility of the Company to determine the
reliability and accuracy of all information furnished by the NYCDEP.  Where the
Company finds that the information so furnished is incomplete or inadequate it
shall so inform the Commissioner and shall incorporate its findings in its work
product produced pursuant to this Agreement.
 
ARTICLE IV:  PAYMENT FOR SERVICES
 
The specific provisions for payment for Services are set forth as follows:
 
 
A.
Phase 1 - Design and Engineering Services

 
- 10 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
1.
The total lump sum cost for the design and engineering Services related to the
demolition and rehabilitation of the Cake Storage Building and miscellaneous
systems at the 26th Ward WPCP in order to accommodate the Company’s ARP®  is
$5,786,197,  which shall be payable in accordance with Attachment No. 4 –
Payment Schedule. Each payment shall be based upon achieving certain milestones
(i.e. 30%, 60%, 90% plans and specifications) and accompanied by an invoice from
the Company and approved by the NYCDEP.  With respect to each invoice, the
Company shall be required to certify that it has completed the applicable work
related to such invoice, as described in Attachment No. 6.  In addition, the
Company shall include the relevant supporting material with each invoice.

 
 
B.
Phase 2 - Equipment Supply Services

 
 
1.
The total lump sum cost for the equipment supply Services related to providing
and installing the ARP®  equipment at the 26th Ward WPCP and starting-up the
System is $13,441,300 which shall be payable in accordance with Attachment No. 4
– Payment Schedule. Each payment shall be based upon an invoice from the Company
and approved by the NYCDEP.  With respect to each invoice, the Company shall be
required to certify that it has completed the applicable work related to such
invoice.  In addition, the Company shall include the relevant supporting
material with each invoice.

 
 
2.
The parties acknowledge that the start-up period is thirty (30) days.  The
payments for start-up services are included in the amount set forth above in
subsection 1 of this clause B.  The Company shall be responsible for the
marketing, sale, and/or disposal of ammonium sulfate.  The City will provide all
utilities.

 
 
C.
Phase 3 - Operation and Maintenance Services

 
 
1.
The City shall pay the Company for operation and maintenance Services with
respect to the System.  Once the startup of the System has been completed and
accepted by the NYCDEP, the operational period shall commence.  The operational
period shall have a one year (twelve (12) month) duration.  The annual base
operating fee shall be $2,324,383.  During the operational period, the Company
shall be paid on a monthly basis as detailed in Attachment No. 4 – Payment
Schedule.  The Company shall submit a monthly invoice, no later than the
fifteenth of the following month detailing personnel assigned to the project and
the actual hours worked.  The Company shall submit a Final Summary Report within
thirty (30) days of the last day of operation period and such Report shall
summarize the performance of the System during the operating period.

 
- 11 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
2.
In addition to the payments listed above, the City shall reimburse the Company,
on a monthly basis, the Company’s actual costs related to (a) chemicals and
reagents used with respect to the ARP®, including costs to transport and deliver
such materials, and (b) the handling, storage, and transportation of byproducts
from the System, including ammonium sulfate (including the Company’s reasonable
internal costs and reasonable overhead).  The estimated amount for such items
during the operational period (as described in Attachment 4) is $5,580,800,
however, the Company shall be reimbursed for such costs based on the actual
costs incurred during such period.  The Company shall be responsible for the
marketing, sale, and/or disposal of ammonium sulfate.  The City will provide all
utilities.

 
 
D.
Potential Delays

 
The lump sum prices set forth in clauses A, B and C above are subject to change
in the event that work is not authorized to commence by December 31, 2010.  If
such event(s) occur, the Company shall be entitled to receive additional funds
to cover any increased costs, which increased costs shall be substantiated by
the Company with all applicable supporting materials; provided that any such
increase shall be subject to approval by the City.
 
 
E.
Certain Taxes

 
The City acknowledges that the Company shall not be responsible for any New
York State or local sales or use taxes or excise taxes with respect to any
materials or equipment purchased or services provided with respect to this
Agreement on behalf of the City to the extent permitted by law.  In addition,
the City acknowledges that the Company shall not be responsible for any real
property taxes with respect to the 26th Ward WPCP or the System.  In the event
that any such taxes are assessed against the Company, the City shall reimburse
the Company for such amounts.  The Company agrees to cooperate with the City and
follow the directions of the City in order to avoid the incurrence of taxes for
which an exemption exists.  The City shall provide the Company with its tax
identification number or other relevant documentation related to obtaining tax
exemptions.
 
 
F.
Delivery of Invoices

 
The City and the Company acknowledge that the timing for the provision of design
and engineering Services and equipment supply Services will overlap and that
invoices related to both Phases will, to a certain extent, be provided
simultaneously.  The Company shall send all invoices to the following address:
 
Process Planning Section
Division of Operation Support
Bureau of Wastewater Treatment
Department of Environmental Protection
96-05 Horace Harding Expressway, 2/FL.
Corona, NY 11368


- 12 -

--------------------------------------------------------------------------------


Contract No. PO-98B

 
ARTICLE V:  EXECUTION BY COMMISSIONER AND COMPANY
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
sextuplicate, three parts of which are to remain with the Commissioner, one
other to be filed with Comptroller of the City of New York, and two others to be
delivered to the Company.
 

  THE CITY OF NEW YORK DEPARTMENT OF ENVIRONMENTAL PROTECTION          
 
By:
/s/ Caswell Holloway       Commissioner          

 
Approved as to Form
Certified as to Legal Authority
 

         
[indecipherable]
     
Assistant Corporation Counsel
   
 
 


 

Date: 
MAR 09 2010
 

 
 

  THE COMPANY          
 
By:
/s/ Cary Bullock      
ThermoEnergy  Corporation
     
Name: Cary Bullock
     
Title: CEO
 

Seal and Attest
 
- 13 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ACKNOWLEDGEMENT BY COMMISSIONER
 
 

STATE OF NEW YORK )     )  SS.:   COUNTY OF QUEENS )  

 
 
 
On this 11th day of May, before me personally came Caswell Holloway to me know
and known to me to be the Commissioner of the Department of Environmental
Protection of the City of New York, the person described in and who executed the
foregoing instrument, and he acknowledge to me that he executed the same as such
Commissioner for the purposes therein mentioned.
 

     
 
/s/ Jacqueline Ajax     Notary Public or Commissioner of Deeds          
Jacqueline Ajax
   
Notary Public State  of New York
   
No. 01AJ4961476
   
Qualified in Queens County
   
Commission Expires Jan 22, 2014
 

 
- 14 -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ACKNOWLEDGEMENT BY CORPORATION
 

STATE OF NEW YORK )     )  SS.:   COUNTY OF NEW YORK )  

 
 
 
On this 7 day of May, before me personally came Cary Bullock, who being by me
sworn, did dispose and say that he resides at 124 West Capitol Street Little
Rock, AK: that he is the CEO of ThermoEnergy Corporation, the corporation
described in and which executed the foregoing instrument: that he knows the seal
of said corporation; that the seal affixed to the said instrument is such
corporate seal; that it was so affixed by order of the Board of Directors of
said corporation; and that he signed his name thereto by like order.
 

     
 
/s/ Jacqueline Ajax     Notary Public or Commissioner of Deeds          
Jacqueline Ajax
   
Notary Public State  of New York
   
No. 01AJ4961476
   
Qualified in Queens County
   
Commission Expires Jan 22, 2014
 



- 15 -

--------------------------------------------------------------------------------



Contract No. PO-98B
 
 
 
 
 
[nycdeplogo.jpg]
 
 
APPENDIX A14
 
 
GENERAL PROVISIONS GOVERNING CONTRACTS FOR
 
 
CONSULTANTS, PROFESSIONAL AND TECHNICAL SERVICES
 
 
For the Services of:
 
 
THERMOENERGY CORPORATION
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
For
 
Ammonia Removal Process System
 


 
Contract
 
 
 

 

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
APPENDIX A
 
GENERAL PROVISIONS GOVERNING CONTRACTS FOR CONSULTANTS, PROFESSIONAL AND
TECHNICAL SERVICES

 

ARTICLE 1. DEFINITIONS
1
        ARTICLE 2.  REPRESENTATIONS AND WARRANTIES
1
         
2.1
PROCUREMENT OF AGREEMENT
1
         
2.2
CONFLICT OF INTEREST
2
         
2.3
FAIR PRACTICES
2
        ARTICLE 3.  AUDIT BY THE DEPARTMENT AND CITY
2
        ARTICLE 4.  COVENANTS OF THE CONSULTANT
3
         
4.1
EMPLOYEES
3
         
4.2
INDEPENDENT CONSULTANT STATUS
4
         
4.3
INSURANCE
5
         
4.4
PROTECTION OF CITY PROPERTY
9
         
4.5
CONFIDENTIALITY
9
         
4.6
BOOKS AND RECORDS
10
         
4.7
RETENTION OF RECORDS
10
         
4.8
COMPLIANCE WITH LAW
10
         
4.9.1
INVESTIGATION CLAUSE
10
         
4.10
ASSIGNMENT 
12
         
4.11
SUBCONTRACTING
13
         
4.12
PUBLICITY 
13

 

i

--------------------------------------------------------------------------------



Contract No. PO-98B
 
 

 
4.13
PARTICIPATION IN AN INTERNATIONAL BOYCOTT
14
         
4.14
INVENTIONS, PATENTS AND COPYRIGHTS 
15
         
4.15
INFRINGEMENTS
15
         
4.16
ANTI-TRUST
15
        ARTICLE 5.  TERMINATION
15
         
5.1
TERMINATION OF AGREEMENT
15
        ARTICLE 6. CLAIMS, WAIVER, ETC
17
         
6.1
CONFLICT OF LAWS
17
         
6.2
GENERAL RELEASE
18
         
6.3
CLAIMS AND ACTIONS THEREON
18
         
6.4
NO CLAIM AGAINST OFFICERS, AGENTS OR EMPLOYEES
18
         
6.5
WAIVER
18
         
6.6
NOTICE
18
         
6.7
ALL LEGAL PROVISIONS DEEMED INCLUDED
19
         
6.8
SEVERABILITY
19
         
6.9
POLITICAL ACTIVITY
19
         
6.10
MODIFICATION
19
         
6.11
PARAGRAPH HEADINGS
20
         
6.12
NO REMOVAL OF RECORDS FROM PREMISES
20
         
6.13
INSPECTION AT SITE
20
        ARTICLE 7.  MERGER
20
        ARTICLE 8.  CONDITIONS PRECEDENT
20

 
ii

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 

ARTICLE 9.  PROCUREMENT POLICY BOARD RULES
21
        ARTICLE 10.  STATE LABOR LAW AND CITY ADMINISTRATIVE CODE
21
        ARTICLE 11.  RESOLUTION OF DISPUTES
22
        ARTICLE 12.  CONTRACT CHANGES
27
        ARTICLE 13.  EXTENSION OF TIME
27
       
ARTICLE 14.  CHOICE OF LAW, CONSENT TO JURISDICTION AND VENUE FORUM  PROVISION
28
        ARTICLE 15.  PROMPT   PAYMENT
29
        ARTICLE 16.  E.O. 50 - EQUAL EMPLOYMENT OPPORTUNITY
29
        ARTICLE 17. CONTRACT PERFORMANCE EVALUATION
30
       
MACBRIDE PRINCIPLES PROVISIONS FOR NEW YORK CITY CONTRACTORS/CONSULTANTS
31
        VOTER REGISTRATION
33
        AFFIRMATION
37

 
iii

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
APPENDIX A
 
GENERAL PROVISIONS GOVERNING CONTRACTS FOR
 
CONSULTANTS, PROFESSIONAL AND TECHNICAL SERVICES
 
ARTICLE 1. DEFINITIONS
 
As used throughout this Agreement, the following terms shall have the meaning
set forth below:
 
 
a.
“City” shall mean the City of New York, its departments and political divisions.

 
 
b.
“Comptroller” shall mean the Comptroller of the City of New York.

 
 
c.
“Department” shall mean the New York City Department of Environmental Protection
(“DEP”).

 
 
d.
“Commissioner” or “Administrator” shall mean the Commissioner of  the New York
City Department of Environmental Protection, or his or her duly authorized
representative.  The term “duly authorized representative” shall include any
person or persons acting within the limits of his or her authority.

 
 
e.
“Law” or “Laws” shall include but not be limited to the New York City Charter,
the New York City Administrative Code, a local law of the City of New York, and
any ordinance, rule or regulation having the force of law.

 
ARTICLE 2.  REPRESENTATIONS AND WARRANTIES
 
2.1           PROCUREMENT OF AGREEMENT
 
 
A.
The Consultant represents and warrants that no person or selling agency has been
employed or retained to solicit or secure this Agreement upon an agreement or
understanding for a commission, percentage, brokerage fee, contingent fee or any
other compensation.  The Consultant further represents and warrants that no
payment, gift or thing of value has been made, given or promised to obtain this
or any other agreement between the parties.  The Consultant makes such
representations and warranties to induce the City to enter into this Agreement
and the City relies upon such representations and warranties in the execution
hereof.

 
 
B.
For a breach or violation of such representations or warranties, the
Administrator shall have the right to annul this Agreement without liability,
entitling the City to recover all monies paid hereunder and the Consultant shall
not make claim for, or be entitled to recover, any sum or sums due under this
Agreement.  This remedy, if effected, shall not constitute the sole remedy
afforded the City for the falsity or breach, nor shall it constitute a waiver of
the City's right to claim damages or refuse payment or to take any other action
provided for by law or pursuant to this Agreement.

 
GP-1

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
2.2
CONFLICT OF INTEREST

 
The Consultant represents and warrants that neither it nor any of its directors,
officers, members, partners or employees, has any interest nor shall they
acquire any interest, directly or indirectly, which would or may conflict in any
manner or degree with the performance or rendering of the services herein
provided.  The Consultant further represents and warrants that in the
performance of this Agreement no person having such interest or possible
interest shall be employed by it.  No elected official or other officer or
employee of the City or Department, nor any person whose salary is payable, in
whole or in part, from the City Treasury, shall participate in any decision
relating to this Agreement which affects his or her personal interest or the
interest of any corporation, partnership or association in which is, directly or
indirectly, interested; nor shall any such person have any interest, direct or
indirect, in this Agreement or in the proceeds thereof.
 
2.3
FAIR PRACTICES

 
The Consultant and each person signing on behalf of any consultant represents
and warrants and certifies, under penalty of perjury, that to the best of its
knowledge and belief:
 
 
A.
The prices in this contract have been arrived at independently without
collusion, consultation, communication, or agreement, for the purpose of
restricting competition, as to any matter relating to such prices with any other
bidder or with any competitor;

 
 
B.
Unless otherwise required by law, the prices which have been quoted in this
contract and on the proposal submitted by the Consultant have not been knowingly
disclosed by the Consultant prior to the proposal opening, directly or
indirectly, to any other bidder or to any competitor; and

 
 
C.
No attempt has been made or will be made by the Consultant to induce any other
person, partnership or corporation to submit or not to submit a proposal for the
purpose of restricting competition.

 
The fact that the Consultant (a) has published price lists, rates, or tariffs
covering items being procured, (b) has informed prospective customers of
proposed or pending publications of new or revised price lists for such items,
or (c) has sold the same items to other customers at the same prices being bid,
does not constitute, without more, a disclosure within the meaning of the above.
 
ARTICLE 3.  AUDIT BY THE DEPARTMENT AND CITY
 
3.1
All vouchers or invoices presented for payment to be made hereunder, and the
books, records and accounts upon which said vouchers or invoices are based are
subject to audit by the Department and by the Comptroller of the City of New
York pursuant to the powers and responsibilities as conferred upon said
Department and said Comptroller by the New York City Charter and Administrative
Code of the City of New York, as well as all orders and regulations promulgated
pursuant thereto.

 
GP-2

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
3.2
The Consultant shall submit any and all documentation and justification in
support of expenditures or fees under this Agreement as may be required by said
Department and said Comptroller so that they may evaluate the reasonableness of
the charges and shall make its records available to the Department and to the
Comptroller as they consider necessary.

 
3.3
All books, vouchers, records, reports, canceled checks and any and all similar
material may be subject to periodic inspection, review and audit by the State of
New York, Federal Government and other persons duly authorized by the
City.  Such audit may include examination and review of the source and
application of all funds whether from the City, any State, the Federal
Government, private sources or otherwise.

 
3.4
The Consultant still not be entitled to final payment under the Agreement until
all requirements have been satisfactorily met.

 
ARTICLE 4.  COVENANTS OF THE CONSULTANT
 
4.1
EMPLOYEES

 
 
A.
All experts or consultants or employees of the Consultant who are employed by
the Consultant to perform work under this contract are neither employees of the
City nor under contract to the City and the Consultant alone is responsible for
their work, direction, compensation and personal conduct while engaged under
this Agreement.  Nothing in the contract shall impose any liability or duty on
the City for the acts, omissions, liabilities, or obligations of the Consultant
any person, firm, company, agency, association, expert, consultant, independent
contractor, specialist, trainee, employee, servant, or agent, or for taxes of
any nature including but not limited to unemployment insurance, workmen's
compensation, disability benefits and social security, or, except as
specifically stated in this contract, to any person, firm or corporation.

 
 
B.
The Consultant shall be solely responsible for all physical injuries or death to
its agents, servants, or employees or to any other person or damage to any
property sustained during its operations and work on the project under this
agreement resulting from any act of omission or commission or error in judgment
of any of its officers, trustees, employees, agents, servants, or independent
contractors, and shall hold harmless and indemnify the City from liability upon
any and all claims for damages on account of such injuries or death to any such
person or damages to property on account of any neglect, fault or default of the
Consultant, its officers, trustees, employees, agents, servants, or independent
contractors.  The Consultant shall be solely responsible for the safety and
protection of all of its employees whether due to the negligence, fault or
default of the Consultant or not.

 
GP-3

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
C.
Workers' Compensation and Disability Benefits

 
If this Agreement be of such a character that the employees engaged thereon are
required to be insured by the provision of Chapter 615 of the Laws of 1922,
known as the “Workers' Compensation Law” and acts amendatory thereto, the
Agreement shall be void and of no effect unless the Consultant shall secure
compensation for the benefit of, and keep insured during the life of this
Agreement such employees in compliance with the provision of said law, inclusive
of Disability Benefits; and, shall furnish the Department with two (2)
certificates of these insurance coverages.
 
 
D.
Unemployment Insurance

 
Unemployment Insurance coverage shall be obtained and provided by the Consultant
for its employees.
 
 
E.
Minimum Wage

 
Except for those employees whose minimum wage is required to be fixed pursuant
to Section 220 of the Labor Law of the State of New York, all persons employed
by the Consultant in the performance of this Agreement shall be paid, without
subsequent deduction or rebate, unless expressly authorized by law, not less
than the minimum wage as prescribed by law.  Any breach or violation of the
foregoing shall be deemed a breach or violation of a material provision of this
Agreement.
 
4.2
INDEPENDENT CONSULTANT STATUS

 
The Consultant and the Department agree that the Consultant is an independent
consultant, and not an employee of the Department or the City of New York, and
that in accordance with such status as independent consultant, the Consultant
covenants and agrees that neither it nor its employees or agents will hold
themselves out as, nor claim to be, officers or employees of the City of New
York, or of any department, agency or unit thereof, by reason hereof, and that
they will not, be reason hereof, make any claim, demand or application to or for
any rights or privilege applicable to an officer or employee of the City of New
York, including, but not limited to, Workmen's Compensation coverage,
Unemployment Insurance Benefits, Social Security coverage or employee retirement
membership or credit.
 
GP-4

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.3
INSURANCE

 
A.           AGREEMENT TO INSURE
 
 
The following general schedule of insurance is required for this Agreement.

 
Commercial General Liability
 
 
x
Commercial General Liability CG 00 01 (ed.10/93) or  equivalent.  Combined
Single Limit-Bodily Injury and  Property Damage:

 
$ 3,000,000 per occurrence:
 
$ 3,000,000 products/completed operations aggregate
 
$ 3,000,000 personal injury
 
$ 6,000,000 general aggregate
 
$ 25,000 per claim maximum deductible, except as approved by DEP.
 
Workers Compensation
 
 
x
Statutory per New York State Law without regard to jurisdiction.

 
 
 
x
Business Auto Coverage:

 
CA 00 01 (ed. 06/92) or equivalent Combined Single Limit - Bodily Injury and
Property Damage.  The following coverage must be provided:
 
 
Bodily Injury & Property Damage $2,000,000 Each Occurrence

 
 
 
o
Professional Liability per CNA Design Professionals 1-87503-A (ed 08/83) or
equivalent as applicable for all design and engineering service afforded under
this contract except as approved by DEP.

 
$  per claim
 
$  aggregate
 
$   maximum deductible, except as specifically approved pursuant to ¶vii below.
 
 
(i)
The Consultant is required to obtain and to maintain insurance outlined in the
above Schedule.

 
GP-5

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
(ii)
The insurance required for this contract must be on forms acceptable to DEP and
offered by Insurers acceptable to DEP.  The insurance for all New York
Consultants must be issued by New York authorized carriers except as approved
by DEP and in any event must comply with all standards of form set forth in
above.  Insurance for non-New York Consultants must be through insurers and
sureties admitted and authorized in the state of headquarters of the Consultant,
have an A.M. rating of A or better and meet the standards of form set forth in
New York Law & Regulation apply without regard to jurisdiction as standards of
coverage.

 
 
(iii)
Where circumstances warrant, DEP may, at its discretion subject to acceptance by
the Law Department and/or the Office of the Comptroller, accept letters of
credit or custodial accounts in lieu of specific insurance requirements.  The
letter of credit must be on a form prescribed by DEP and payable at a New York
City office of  a bank approved by DEP.

 
 
(iv)
The Consultant agrees that all insurance contributing to satisfaction of
insurance requirements shall not be materially modified, terminated or canceled
by the Consultant without prior written approval of DEP.

 
 
(v)
The Consultant shall be solely responsible for payment of all premiums for
insurance contributing to satisfaction of the above Schedule requirements and
shall be solely responsible for the payment of all deductibles to which such
policies are subject, whether or not the City of New York is an insured under
the policy.

 
 
(vi)
Claims made policies will be accepted only for professional liability and such
other risks as are authorized by the New York State Insurance Department.  All
such policies contributing to satisfaction of requirements shall have extended
reporting period option or automatic coverage of not less than two years.  If
provided as an option, the Consultant agrees to purchase the extended reporting
period on cancellation or termination unless a new policy is effecting with a
retroactive date, including at least last policy year.

 
 
(vii)
The Consultant shall promptly notify its Insurance Carrier and DEP’s General
Counsel within 24 hours of any accidents arising in the course of operations
under this contract causing bodily injury or property damage and shall cooperate
fully with the Department in providing all such records and information as may
be requested by DEP’s General Counsel in anticipation of claims against the City
which may arise from the accident. A complete written report of the accident
shall be made within five business days.

 
Notice to the Insurance Carrier by the Consultant of an accident or claim on the
site shall constitute notice by the City to the Insurance Carrier.
 
 
(viii)
The Consultant may apply to DEP for approval of higher deductibles based on
financial capacity and quality of the carrier affording coverage.

 
GP-6

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
1. 
Commercial General Liability:

 
Before commencing work at the site, the Consultant shall procure a commercial
general liability insurance policy issued by a New York admitted carrier via the
New York admitted market through a New York licensed resident broker in
the  Consultant’s name, and naming the, New York City Department of
Environmental Protection as additional insured (CG 20 10 (10/93) ), and endorsed
to cover liability assumed by the Consultant under the indemnity provisions of
this agreement.  This insurance policy must be maintained during the life of the
contract and shall protect the City, as additional insured, the Consultant and
its subconsultants  performing work at the site from claims for property damage
and/or bodily injury which may arise from operations under this contract,
whether such operations are performed by the Consultant or anyone directly or
indirectly employed by the Consultant.  Two certificates of insurance shall be
furnished to the Contract Management Office in a manner acceptable to DEP,
together with copies of all endorsements as pertain to the requirements of this
contract.
 
The policy shall contain no exclusions or endorsements which are not acceptable
to the City and to DEP and shall be of a form and by an insurance company
acceptable to the City and DEP.
 
Commercial General Liability - Endorsements and Exclusions
 
The following endorsements are required to be made on the policy.
 
 
a.
Notice shall be addressed to the  Department of Environmental Protection, Agency
Chief Contracting Officer, ATTN: Contract Management Office (Insurance), 17th
Floor,  59-17 Junction Blvd., Corona, New York 11368

 
 
b.
Notice of Cancellation of Policy:  The policy shall not be canceled, terminated,
modified, or changed by the Insurance Carrier or Consultant unless the  30 days
prior written notice is sent to the Contract Management Office.

 
 
c.
The following shall also be added as additional insureds:

 
 
 

 
 
 

 
 
 

 
2.
Business Auto Coverage

 
The Consultant shall provide the Contract Management Office with evidence of
insurance covering all owned, non-owned, and hired vehicles to be used in
connection with this Agreement.  If on a "schedule autos" basis, Consultant
shall present the schedule of insured autos, including the vehicles to be used
for operations under this contract.
 
GP-7

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
3.
Workers Compensation and Disability Benefit Insurance

 
Prior to the execution of this contract, the Consultant shall procure Workers
Compensation Insurance in accord with the Laws of the State of New York, without
regard to jurisdiction, on behalf of all employees who are to provide labor or
service under this contract.
 
If leased employees are to be used under this contract, consultant shall furnish
copy of lease agreement to the Department’s Contract Management Office, together
with confirmation of New York mandated endorsements to Workers Compensation
policies of contractors and leasing company.  Prior to starting work, a list of
all leased employees shall be furnished to the Department’s Project Manager for
this contract.
 
Two certificates of such insurance or authority for self-insurance shall be
furnished to the Contract Management Office.
 
4.
Professional Liability Insurance:

 

 
CNA DESIGN PROFESSIONALS - 1-87503-A (ed.8/83), or equivalent.

 
Covering as insured the Consultant.
 

 
Professional liability policies shall include an endorsement whereby the
Consultant indemnifies and holds harmless the Commissioner and the City and each
officer, agent, and employee of the City against all claims against any of them,
for personal injury or wrongful death or property damage arising out of the
negligent performance of professional services or caused by any error, omission,
or negligent act of the Consultant or anyone employed by the Consultant.

 

 
All subconsultants providing professional services under this contract shall
also provide evidence of professional liability insurance to the Contract
Management Office at limits appropriate to the exposures of the subconsultants
work, with deductible suitable for the financial capacity of the subconsultants
and through carriers and on-forms acceptable to DEP.

 
B.
PROOF OF INSURANCE

 

 
The Consultant agrees to procure and maintain insurance of the kinds and in the
amounts hereinabove provided by insurance companies authorized to do business in
the State of New York, covering all work under this Agreement whether performed
by the Consultant or subconsultants.

 
Before commencing work under this Agreement, the Consultant shall furnish to the
Contract Management Office, two certificates of such insurance  (the original
and one copy) and copies of forms, policies, endorsements or other documentation
as may be required to determine compliance with insurance requirements.
 
GP-8

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
C.
DURATION OF INSURANCE

 

 
The insurance policies described in this Article shall be continuously kept in
force for the term of the contract, except that:

 
Professional Liability Insurance shall be maintained until at least one year
after completion of all work required under this Agreement.
 
D.
In the event that any claim is made or any action is brought against the City
arising out of negligent or careless acts of an employee of the Consultant,
either within or without the scope of his employment, or arising out of
Consultant's negligent performance of this Agreement, then the City shall the
right to withhold further payments hereunder for the purpose of set-off in
sufficient sum to cover the said claim or action.  The rights and remedies of
the City provided for in this clause shall not be exclusive and are in addition
to any other rights and remedies provided by law or this Agreement.

 
4.4
PROTECTION OF CITY PROPERTY

 
 
A.
The Consultant assumes the risk of, and shall be responsible for, any loss or
damage to City property, including property and equipment leased by the City,
used in the performance of this Agreement; and caused, either directly or
indirectly by the acts, conduct, omissions or lack of good faith of the
Consultant, its officers, managerial personnel and employees, or any person,
firm, company, agent or others engaged by the Consultant as expert, consultant,
specialist or subconsultant hereunder.

 
 
B.
In the event that any such City property is lost or damaged, except for normal
wear and tear, then the City shall have the right to withhold further payments
hereunder for the purpose of set-off, in sufficient sums to cover such loss or
damage.

 
 
C.
The Consultant agrees to indemnify the City and hold it harmless from any and
all liability or claims for damages due to any such loss or damage to any such
City property described in subsection A above.

 
 
D.
The rights and remedies of the City provided herein shall not be exclusive and
are in addition to any other rights and remedies provided by law or by this
Agreement.

 
4.5
CONFIDENTIALITY

 
All of the reports, information or data, furnished to or prepared, assembled or
used by the Consultant under this Agreement are to be held confidential, and
prior to publication, the Consultant agrees that the same shall not be made
available to any individual or organization without the prior written approval
of the Department.
 
GP-9

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.6
BOOKS AND RECORDS

 
The Consultant agrees to maintain separate and accurate books, records,
documents and other evidence and accounting procedures and practices which
sufficiently and properly reflect all direct and indirect costs of any nature
expended in the performance of this Agreement.
 
4.7
RETENTION OF RECORDS

 
The Consultant agrees to retain all books, records, and other documents relevant
to this Agreement for six years after the final payment or termination of this
Agreement, whichever is later.  City, State and Federal auditors and any other
persons duly authorized by the Department shall have full access to and the
right to examine any of said materials during said period.
 
4.8
COMPLIANCE WITH LAW

 
Consultant shall render all services under this Agreement in accordance with
applicable provisions of federal, state and local laws, rules and regulations as
are in effect at the time such services are rendered.
 
4.9.1
INVESTIGATION CLAUSE

 
The parties to this agreement to cooperate fully and faithfully with any
investigation, audit or inquiry conducted by a State of New York (State) or City
of New York (City) governmental agency or authority that is empowered directly
or by designation to compel the attendance of witnesses and to examine witnesses
under oath, or conducted by the Inspector General of a governmental agency that
is a party in interest to the transaction, submitted bid, submitted proposal,
contract, lease, permit, or license that is the subject of the investigation,
audit or inquiry.
 
4.9.2(a)
If any person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or other
governmental agency or authority empowered directly or by designation to compel
the attendance of witnesses and to examine witnesses under oath concerning the
award of or performance under any transaction, agreement, lease, permit,
contract, or license entered into with the City, the State, or any political
subdivision or public authority thereof, or the Port Authority of New York and
New Jersey, or any local development corporation within the City, or any public
benefit corporation organized under the laws of the State of New York, or;

 
4.9.2(b)
If any person refuses to testify for a reason other than the assertion of his or
her privilege against self-incrimination in an investigation, audit or inquiry
conducted by a City or State governmental agency or authority empowered directly
or by designation to compel the attendance of witnesses and to take testimony
under oath, or by the Inspector General of the governmental agency that is a
party in interest in, and is seeking testimony concerning the award of, or
performance under, any transaction, agreement, lease, permit, contract, or
license entered into with the City, the State, or any political subdivision
thereof or any local development corporation within the City, then;

 
GP-10

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.9.3(a)
The commission or agency head whose agency is a party in interest to the
transaction, submitted bid, submitted proposal, contract, lease, permit, or
license shall convene a hearing, upon not less than five (5) days written notice
to the parties involved to determine if any penalties should attach for the
failure of a person to testify.

 
4.9.3(b)
If any non-governmental party to the hearing requests an adjournment, the
commissioner or agency head who convened the hearing may, upon granting the
adjournment, suspend any contract, lease, permit, or license pending the final
determination pursuant to paragraph 5 below without the City incurring any
penalty or damages for delay or otherwise.

 
4.9.4
The penalties which may attach after a final determination by the commissioner
or agency head may include but shall not exceed:

 
4.9.4(a)
The disqualification for a period not to exceed five (5) years from the date of
an adverse determination for any person, or any entity of which such person was
a member at the time the testimony was sought, from submitting bids for, or
transacting business with, or entering into or obtaining any contract, lease,
permit or license with or from the City; and/or

 
4.9.4(b)
The cancellation or termination of any and all such existing City contracts,
leases, permits or licenses that the refusal to testify concerns and that have
not been assigned as permitted under this agreement, nor the proceeds of which
pledged, to an unaffiliated and unrelated institutional lender for fair value
prior to the issuance of the notice scheduling the hearing, without the City
incurring any penalty or damages on account of such cancellation or termination;
monies lawfully due for goods delivered, work done, rentals, or fees accrued
prior to the cancellation or termination shall be paid by the City

 
4.9.5
The commissioner or agency head shall consider and address in reaching his or
her determination and in assessing an appropriate penalty the factors in
paragraphs (a) and (b) below.  He or she may also consider, if relevant and
appropriate, the criteria established in paragraphs (c) and (d) below in
addition to any other information which may be relevant and appropriate:

 
4.9.5(a)
The party's good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge, or disassociation of any person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.

 
4.9.5(b)
The relationship of the person who refused to testify to any entity that is a
party to the hearing, including, but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.

 
4.9.5(c)
The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City.

 
GP-11

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.9.5(d)
The effect a penalty may have on an unaffiliated and unrelated party or entity
that has a significant interest in an entity subject to penalties under 4 above,
provided that the party or entity has given actual notice to the commissioner or
agency head upon the acquisition of the interest, or at the hearing called for
in 3(a) above gives notice and proves that such interest was previously
acquired.  Under either circumstances the party or entity must present evidence
at the hearing demonstrating the potential adverse impact a penalty will have on
such person or entity.

 
4.9.6(a)
The term “license” or “permit” as used herein shall be defined as a license,
permit, franchise or concession not granted as a matter of right.

 
4.9.6(b)
The term “person” as used herein shall be defined as any natural person doing
business alone or associated with another person or entity as a partner,
director, officer, principal or employee.    

 
4.9.6(c)
The term “entity” as used herein shall be defined as any firm, partnership,
corporation, association, or person that receives monies, benefits, licenses,
leases, or permits from or through the City, or otherwise transacts business
with the City.

 
4.9.6(d)
The term “member” as used herein shall be defined as any person associated with
another person or entity as a partner, director, officer, principal or employee.

 
4.9.7
In addition to and notwithstanding any other provision of this agreement the
Commissioner or agency head may in his or her sole discretion terminate this
agreement upon not less that three (3) days written notice in the event
consultant fails to promptly report in writing to the Commissioner of
Investigation of the City of New York any solicitation of money, goods, requests
for future employment or other benefit or thing of value, by or on behalf of any
employee of the City of other person, firm, corporation or entity for any
purpose which may be related to the procurement or obtaining of this agreement
by the consultant, or affecting the performance of this contract.

 
4.10
ASSIGNMENT

 
 
A.
The Consultant shall not assign, transfer, convey, or otherwise dispose of this
Agreement or of Consultant's rights, obligations, duties, in whole or in part,
or of its right to execute it, or its right, title or interest in it or any part
thereof, or assign, by power of attorney or otherwise, any of the notices due or
to become due under this contract, unless the prior written consent of the
Administrator shall be obtained.  Any such assignment, transfer, conveyance or
other disposition without such consent shall be void.

 
 
B.
Failure of the Consultant to obtain any required consent to any assignment,
shall be cause for termination for cause, at the option of the option of the
Administrator; and if so terminated, the City shall thereupon be relieved and
discharged from any further liability and obligation to the Consultant, its
assignees or transferees, and all monies that may become due under the contract
shall be forfeited to the City except so much thereof as may be necessary to pay
the Consultant's employees.

 
GP-12

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
C.
The provisions of this clause shall not hinder, prevent, or affect or assignment
by the Consultant for the benefit of its creditors made pursuant to the laws of
the State of New York.

 
 
D.
This Agreement may be assigned by the City to any corporation, agency or
instrumentality having authority to accept such assignment.

 
4.11
SUBCONTRACTING

 
 
A.
The Consultant agrees not to enter into any subcontracts for the performance of
its obligations, in whole or in part, under this Agreement without the prior
written approval of the Department.  Two copies of each such proposed
subcontract shall be submitted to the Department with the Consultant's written
request for approval.  All such subcontracts shall contain provisions
specifying:

 
 
1.
That the work performed by the subconsultant must be in accordance with the
terms of the Agreement between the Department and the Consultant,

 
 
2.
That nothing contained in such agreement shall impair the rights of the
Department,

 
 
3.
That nothing contained herein, or under this Agreement between the Department
and the Consultant, shall create any contractual relation between the
subconsultant and the Department, and

 
 
4.
That the subconsultant specifically agrees to be bound by the confidentiality
provision set forth in this Agreement between the Department and the Consultant.

 
 
B.
The Consultant agrees that it is fully responsible to the Department for the
acts and omissions of the subconsultants and of persons either directly or
indirectly employed by them as it is for the acts and omissions of persons
directly employed by it.

 


 
 
C.
The aforesaid approval is required in all cases other than individual
employer-employee contracts.

 
 
D.
The Consultant shall not in any way be relieved of any responsibility under this
Contract by any subcontract.

 
4.12
PUBLICITY

 
 
A.
The prior written approval of the Department is required before the Consultant
or any of its employees, servants, agents, or independent contractors may, at
any time, either during or after completion or termination of this Agreement,
make any statement to the press or issue any material for publication through
any media of communication bearing on the work performed or data collected under
this Agreement.

 
GP-13

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
B.
If the Contract publishes a work dealing with any aspect of performance under
this Agreement, or of the results and accomplishments attained in such
performance, the Department shall have a royalty free, non-exclusive and
irrevocable license to reproduce, publish or otherwise use and to authorize
others to use the publication.

 
4.13
PARTICIPATION IN AN INTERNATIONAL BOYCOTT

 
 
A.
The Consultant agrees that neither the Consultant nor any substantially-owned
affiliated company is participating or shall participate in an international
boycott in violation of the provisions of the Export Administration Act of 1979,
as amended, or the regulations of the United States Department of Commerce
promulgated thereunder.

 
 
B.
Upon the final determination of the Commerce Department or any other agency of
the United States as to, or conviction of the Consultant or a
substantially-owned affiliated company thereof, participation in an
international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations promulgated
thereunder, the Comptroller may, at his option, render forfeit and void this
contract.

 
 
C.
The Consultant shall comply, in all respects, with the provisions of § 6-114 of
the Administrative Code of the City of New York and the rules and regulations
issued by the Comptroller thereunder.

 
GP-14

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.14
INVENTIONS, PATENTS AND COPYRIGHTS

 
 
A.
Any discovery or invention arising out of or developed in the course of
performance of this Agreement shall be promptly and fully reported to the
Department, and if this work is supported by a federal grant of funds, shall be
promptly and fully reported to the Federal Government for determination as to
whether patent protection on such invention shall be sought and how the rights
in the invention or discovery, including rights under any patent issued thereon,
shall be disposed of and administered in order to protect the public interest.

 
 
B.
No report, document or other data produced in whole or in part with contract
funds shall be copyrighted by the Consultant nor shall any notice of copyright
be registered by the Consultant in connection with any report, document or other
data developed for the contract.

 
 
C.
In no case shall subsections A and B of this section apply to, or prevent the
Consultant from asserting or protecting its rights in any report, document or
other data, or any invention which existed prior to or was developed or
discovered independently from the activity directly related to this Agreement.

 
4.15
INFRINGEMENTS

 
The Consultant shall be liable to the Department and hereby agrees to indemnify
and hold the Department harmless for any damage or loss or expense sustained by
the Department from any infringement by the Consultant of any copyright,
trademark or patent rights of design, systems, drawings, graphs, charts,
specifications or printed matter furnished or used by the Consultant in the
performance of this Agreement.
 
4.16
ANTI-TRUST

 
The Consultant hereby assigns, sells, and transfers to the City all right, title
and interest in and to any claims and causes of action arising under the
anti-trust laws of the State of New York or of the United States relating to the
particular goods or services purchased or procured by the City under this
Agreement.
 
ARTICLE 5.  TERMINATION
 
5.1
TERMINATION OF AGREEMENT

 
 
A.
The Department and/or City shall have the right to terminate this Agreement, in
whole or in part:

 
 
1.
Under any right to terminate as specified in any section of this Agreement.

 
 
2.
Upon the failure of the Consultant to comply with any of the terms and
conditions of this Agreement.

 
GP-15

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
3.
Upon the Consultant's becoming insolvent.

 
 
4.
Upon the commencement under the Bankruptcy Act of any proceeding by or against
the Consultant, either voluntarily or involuntarily.

 
 
5.
Upon the Commissioner's determination, termination is in the best interest of
the City.

 
 
B.
The Department or City shall give the Consultant written notice of any
termination of this Agreement specifying therein the applicable provisions of
subsection A of this section and the effective date thereof which shall not be
less than ten (10) days from the date the notice is received.

 
 
C.
The Consultant shall be entitled to apply to the Department to have this
Agreement terminated by said Department by reason of any failure in the
performance of this Agreement (including any failure by the Consultant to make
progress in the prosecution of work hereunder which endangers such performance),
if such failure arises out of causes beyond the control and without the fault or
negligence of the Consultant.  Such causes may include, but are not restricted
to:  acts of God or of the public enemy; acts of the Government in either its
sovereign or contractual capacity; fire, floods; epidemics; quarantine
restrictions; strikes; freight embargoes; or any other case beyond the
reasonable control of the Consultant.  The determination that such failure
arises out of causes beyond the control and without the fault or negligence of
the Consultant shall be made by the Department which agrees to exercise
reasonable judgment therein. If such a determination is made and the Agreement
terminated by the Department pursuant to such application by the Consultant,
such termination shall be deemed to be without cause.

 
 
D.
Upon termination of this Agreement the Consultant shall comply with the
Department or City close-out procedures, including but not limited to:

 
 
1.
Accounting for and refund to the Department or City, within thirty (30) days,
any unexpended funds which have been paid to the Consultant pursuant to this
Agreement.

 
 
2.
Furnishing with thirty (30) days an inventory to the Department or City of all
equipment, appurtenances and property purchased through or provided under this
Agreement carrying out any Department or City directive concerning the
disposition thereof.

 
 
3.
Not incurring or paying any further obligation pursuant to this Agreement beyond
the termination date.  Any obligation necessarily incurred by the Consultant on
account of this Agreement prior to receipt of notice of termination and falling
due after such date shall be paid by the Department or City in accordance with
the terms of this Agreement.  In no event shall the “obligation”, as used
herein, be construed as including any lease agreement, oral or written, entered
into between the Consultant and its landlord.

 
GP-16

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
4.
Turn over to the Department or City or its designees all books, records,
documents and material specifically relating to this Agreement.

 
 
5.
Submit, within ninety (90) days, a final statement and report relating to the
Agreement.  The report shall be made by a certified public accountant or a
licensed public accountant.

 
 
E.
In the event the Department or City shall terminate this Agreement, in whole or
in part, as provided in paragraphs 1, 2, 3, or 4 of subsection A of this
section, the Department or City may procure, upon such terms and in such manner
as deemed appropriate, services similar to those so terminated, and the
Consultant shall continue to performance of this Agreement to the extent not
terminated hereby.

 
 
F.
Notwithstanding any other provisions of this contract, the Consultant shall not
be relieved of liability to the City for damages sustained by the City by virtue
of Consultant's breach of the contract, and the City may withhold payments to
the Consultant for the purpose of set-off until such time as to the exact amount
of damages due to the City from the Consultant is determined.

 
 
G.
The provisions of the Agreement regarding confidentiality of information shall
remain in full force and effect following any termination.

 
 
H.
The rights and remedies of the City provided in this section shall not be
exclusive and are in addition to all other rights and remedies provided by law
or under this Agreement.

 
ARTICLE 6. CLAIMS, WAIVER, ETC.
 
6.1
CONFLICT OF LAWS

 
All disputes arising out of this Agreement shall be interpreted and decided in
accordance with the laws of the State of New York.
 
GP-17

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.2
GENERAL RELEASE

 
The acceptance by the Consultant or its assignees of the final payment under
this contract, whether by voucher, judgment of any court of competent
jurisdiction or any other administrative means, shall constitute and operate as
a general release to the City from any and all claims of and liability to the
Consultant arising out of the performance of this contract.
 
6.3
CLAIMS AND ACTIONS THEREON

 
 
A.
No action at law or proceeding in equity against the City or Department shall
lie or be maintained upon any claim based upon this Agreement or arising out of
this Agreement or in any way connected with this Agreement unless the Consultant
shall have strictly complied with all requirements relating to the giving of
notice and of information with respect to such claims, all as herein provided.

 
 
B.
No action shall lie or be maintained against the City by Consultant upon any
claims based upon this Agreement unless such action shall be commenced within
six (6) months after the date of filing in the Office of the Comptroller of the
City of the certificate for the final payment hereunder, or within six (6)
months of the termination or conclusion of this Agreement, or within six (6)
months after the accrual of the Cause of Action, whichever first occurs.

 
 
C.
In the event any claim is made or any action brought in any way relating to the
Agreement herein, the Consultant shall diligently render to the Department
and/or the City of New York without additional compensation any and all
assistance which the Department and/or the City of New York may require of the
Consultant.

 
 
D.
The Consultant shall report to the Department in writing within three (3)
working days of the initiation by or against the Consultant of any legal action
or proceeding in connection with or relating to this Agreement.

 
6.4
NO CLAIM AGAINST OFFICERS, AGENTS OR EMPLOYEES

 
No claim whatsoever shall be made by the Consultant against any officer, agent
or employee of the City for, or on account of, anything done or omitted in
connection with this contract.
 
6.5
WAIVER

 
Waiver by the Department of a breach of any provision of this Agreement shall
not be deemed to be a waiver of any other or subsequent breach and shall not be
construed to be a modification of the terms of the Agreement unless and until
the same shall be agreed to in writing by the Department or City as required and
attached to the original Agreement.
 
GP-18

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.6
NOTICE

 
The Consultant and the Department hereby designate the business addresses
hereinabove specified as the places where all notices, directions or
communications from one such party to the other party shall be delivered, or to
which they shall be mailed.  Actual delivery of any such notice, direction or
communication to a party at the aforesaid place, or delivery by certified mail
shall be conclusive and deemed to be sufficient service thereof upon such party
as of the date such notice, direction or communication is received by the
party.  Such address may be changed at any time by an instrument in writing
executed and acknowledged by the party making such change and delivered to the
other party in the manner as specified above.  Nothing in this section shall be
deemed to serve as a waiver of any requirements for the service of notice of
process in the institution of an action or proceeding as provided by law,
including the Civil Practice Law and Rules.
 
6.7
ALL LEGAL PROVISIONS DEEMED INCLUDED

 
It is the intent and understanding of the parties to this Agreement that each
and every provision of law required to be inserted in this Agreement shall be
and is inserted herein.  Furthermore, it is hereby stipulated that every such
provision is to be deemed to be inserted herein, and if, through mistake or
otherwise, any such provision is not inserted, or is not inserted in correct
form, then this Agreement shall forthwith upon the application of either party
be amended by such insertion so as to comply strictly with the law and without
prejudice to the rights of either party hereunder.
 
6.8
SEVERABILITY

 
If this Agreement contains any unlawful provision not an essential part of the
Agreement and which shall not appear to have been a controlling or material
inducement to the making thereof, the same shall be deemed of no effect and
shall upon notice by either party, be deemed stricken from the Agreement without
affecting the binding force of the remainder.
 
6.9
POLITICAL ACTIVITY

 
There shall be no partisan political activity or any activity to further the
election or defeat of any candidate for public, political or party office as
part of or in connection with this Agreement, nor shall any of the funds
provided under this Agreement be used for such purposes.
 
6.10
MODIFICATION

 
This Agreement may be modified by the parties in writing in a manner not
materially affecting the substance hereof.  It may not be altered or modified
orally.
 
GP-19

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.11
PARAGRAPH HEADINGS

 
Paragraph headings are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
contract and in no way affect this contract.
 
6.12
NO REMOVAL OF RECORDS FROM PREMISES

 
Where performance of this Agreement involves use by the Consultant of Department
papers, files, data or records at Departmental facilities or offices, the
Consultant shall not remove any such papers, files, data or records, therefrom
without the prior approval of the Department's designated official.
 
6.13
INSPECTION AT SITE

 
The Department shall have the right to have representatives of the Department or
of the City or of the State or Federal governments present at the site of the
engagement to observe the work being performed.
 
ARTICLE 7.  MERGER
 
This written Agreement contains all the terms and conditions agreed upon by the
parties hereto, and no other agreement, oral or otherwise, regarding the subject
matter of this Agreement shall be deemed to exist or to bind any of the parties
hereto, or to vary any of the terms contained herein.
 
ARTICLE 8.  CONDITIONS PRECEDENT
 
This contract shall neither be binding nor effective unless:
 
 
(a)
Approved by the Mayor pursuant to the provisions of Executive Order No. 42,
dated October 9, 1975, in the event the Executive Order requires such approval;
and

 
 
(b)
Certified by the Mayor (Mayor's Fiscal Committee created pursuant to Executive
Order No. 43, dated October 14, 1975) that performance thereof will be in
accordance with the City's financial plan; and

 
 
(c)
Approved by the New York State Financial Control Board (Board) pursuant to the
New York State Financial Emergency Act for the City of New York, as amended,
(the “Act”), in the event regulations of the Board pursuant to the Act require
such approval.

 
 
(d)
It has been authorized by the Mayor and the Comptroller shall have endorsed his
or her certificate that there remains unexpended and unapplied a balance of the
appropriation of funds applicable thereto sufficient to pay the estimated
expense of carrying out this Agreement.

 
GP-20

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
The requirements of this section of the contract shall be in addition to, and
not in lieu of, any approval or authorization otherwise required for this
contract to be effective and for the expenditure of City funds.
 
ARTICLE 9.  PROCUREMENT POLICY BOARD RULES
 
This contract is subject to the Rules and the Procurement Policy Board of the
City of New York.   In the event of a conflict between and Rules and a provision
of this contract, the Rules shall take precedence.
 
ARTICLE 10.  STATE LABOR LAW AND CITY ADMINISTRATIVE CODE
 
1.
As required by New York State Labor Law § 220-e:

 
 
(a)
That in the hiring of employees for the performance of work under this contract
or any subcontract hereunder, neither the Consultant, Subconsultant, nor any
person acting on behalf of such Consultant or Subconsultant, shall by reason of
race, creed, color, sex or national origin discriminate against any citizen of
the State of New York who is qualified and available to perform the work to
which the employment relates;

 
 
(b)
That neither the Consultant, Subconsultant, nor any person on his behalf shall,
in any manner discriminate against or intimidate any employee hired for the
performance of work under this contract on account of race, creed, color, sex or
national origin;

 
 
(c)
That there may be deducted from the amount payable to the Consultant by the City
under this contract a penalty of five dollars for each person for each calendar
day during which such person was discriminated against or intimidated in
violation of the provisions of this contract; and

 
 
(d)
That this contract may be canceled or terminated by the City and all monies due
or to become due hereunder may be forfeited, for a second or any subsequent
violation of the terms or conditions of this section of the contract.

 
 
(e)
The aforesaid provisions of this section covering every contract for or on
behalf of the State or a municipality for the manufacture, sale or distribution
of materials, equipment or supplies shall be limited to operations performed
within the territorial limits of the State of New York.

 
2.
As required by New York City Administrative Code § 6-108

 
 
(a)
It shall be unlawful for any person engaged in the construction, alteration or
repair of buildings or engaged in the construction or repair of streets or
highways pursuant to a contract with the City or engaged in the manufacture,
sale or distribution of materials, equipment or supplies pursuant to a contract
with the City to refuse to employ or to refuse to continue in any employment any
person on account of the race, color or creed of such person.

 
GP-21

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
(b)
It shall be unlawful for any person or any servant, agent or employee of any
person, described in subdivision (a) above, to ask, indicate or transmit, orally
or in writing, directly or indirectly, the race, color, creed or religious
affiliation of any person employed or seeking employment from such person, firm
or corporation.

 
 
(c)
Disobedience of the foregoing provisions shall be deemed a violation of a
material provision of this contract.

 
 
(d)
Any person, or the employee, manager or owner of or officer of such firm or
corporation who shall violate any of the provisions of this section shall, upon
conviction thereof, be punished by a fine of not more than one hundred dollars
or by imprisonment for not more than thirty days, or both.

 
ARTICLE 11.  RESOLUTION OF DISPUTES
 
1.           All disputes between the City and the Consultant of the kind
delineated in this section that arise under, or by virtue of, this Contract
shall be finally resolved in accordance with the provisions of this section and
Section 5-11 of the Rules of the Procurement Policy Board ("PPB Rules").  The
procedure for resolving all disputes of the kind delineated herein shall be the
exclusive means of resolving any such disputes.
 
(a)           This section shall not apply to disputes concerning matters dealt
with in other sections of the PPB Rules or to disputes involving patents,
copyrights, trademarks, or trade secrets (as interpreted by the courts of New
York State) relating to proprietary rights in computer software.
 
(b)           For construction and construction-related services this section
shall apply only to disputes about the scope of work delineated by the contract,
the interpretation of contract documents, the amount to be paid for extra work
or disputed work performed in connection with the contract, the conformity of
the Consultant's work to the contract, and the acceptability and quality of the
Consultant's work; such disputes arise when the Engineer makes a determination
with which the Consultant disagrees.
 
2.           All determinations required by this section shall be clearly
stated, with a reasoned explanation for the determination based on the
information and evidence presented to the party making the
determination.  Failure to make such determination within the time required by
this section shall be deemed a non-determination without prejudice that will
allow application to the next level.
 
3.           During such time as any dispute is being presented, heard, and
considered pursuant to this section, the contract terms shall remain in full
force and effect and the Consultant shall continue to perform work in accordance
with the contract and as directed by the Agency Chief Contracting Officer
("ACCO") or Engineer.  Failure of the Consultant to continue the work as
directed shall constitute a waiver by the Consultant of any and all claims being
presented pursuant to this section and a material breach of contract.
 
GP-22

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.           Presentation of Dispute to Agency Head.
 
(a)           Notice of Dispute and Agency Response.  The Consultant shall
present its dispute in writing ("Notice of Dispute") to the Agency Head within
the time specified herein, or, if no time is specified, within thirty (30) days
of receiving written notice of the determination or action that is the subject
of the dispute.  This notice requirement shall not be read to replace any other
notice requirements contained in the contract.  The Notice of Dispute shall
include all the facts, evidence, documents, or other basis upon which the
Consultant relies in support of its position, as well as a detailed computation
demonstrating how any amount of money claimed by the Consultant in the dispute
was arrived at.  Within thirty (30) days after receipt of the complete Notice of
Dispute, the ACCO or, in the case of construction or construction-related
services, the Engineer, shall submit to the Agency Head all materials he or she
deems pertinent to the dispute. Following initial submissions to the Agency
Head, either party may demand of the other the production of any document or
other material the demanding party believes may be relevant to the dispute. The
requested party shall produce all relevant materials that are not otherwise
protected by a legal privilege recognized by the courts of New York State.  Any
question of relevancy shall be determined by the Agency Head whose decision
shall be final. Willful failure of the Consultant to produce any requested
material whose relevancy the Consultant has not disputed, or whose relevancy has
been affirmatively determined, shall constitute a waiver by the Consultant of
its claim.
 
(b)           Agency Head Inquiry.  The Agency Head shall examine the material
and may, in his or her discretion, convene an informal conference with the
Consultant and the ACCO and, in the case of construction or construction-related
services, the Engineer, to resolve the issue by mutual consent prior to reaching
a determination.  The Agency Head may seek such technical or other expertise as
he or she shall deem appropriate, including the use of neutral mediators, and
require any such additional material from either or both parties as he or she
deems fit.  The Agency Head's ability to render, and the effect of, a decision
hereunder shall not be impaired by any negotiations in connection with the
dispute presented, whether or not the Agency Head participated therein.  The
Agency Head may or, at the request of any party to the dispute, shall compel the
participation of any other Consultant with a contract related to the work of
this contract and that Consultant shall be bound by the decision of the Agency
Head.  Any Consultant thus brought into the dispute resolution proceeding shall
have the same rights and obligations under this section as the Consultant
initiating the dispute.
 
(c)           Agency Head Determination.  Within thirty (30) days after the
receipt of all materials and information, or such longer time as may be agreed
to by the parties, the Agency Head shall make his or her determination and shall
deliver or send a copy of such determination to the Consultant and ACCO and, in
the case of construction or construction-related services, the Engineer,
together with a statement concerning how the decision may be appealed.
 
(d)           Finality of Agency Head Decision.  The Agency Head's decision
shall be final and binding on all parties, unless presented to the Contract
Dispute Resolution Board ("CDRB") pursuant to this section. The City may not
take a petition to the CDRB.  However, should the Consultant take such a
petition, the City may seek, and the CDRB may render, a determination less
favorable to the Consultant and more favorable to the City than the decision of
the Agency Head.
 
GP-23

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
5.           Presentation of Dispute to the Comptroller.  Before any dispute may
be brought by the Consultant to the CDRB, the Consultant must first present its
claim to the Comptroller for his or her review, investigation, and possible
adjustment.
 
(a)           Time, Form, and Content of Notice.  Within thirty (30) days of
receipt of a decision by the Agency Head, the Consultant shall submit to the
Comptroller and to the Agency Head a Notice of Claim regarding its dispute with
the agency. The Notice of Claim shall consist of (i) a brief statement of the
substance of the dispute, the amount of money, if any, claimed and the reason(s)
the Consultant contends the dispute was wrongly decided by the Agency Head; (ii)
a copy of the decision of the Agency Head, and (iii) a copy of all materials
submitted by the Consultant to the agency, including the Notice of Dispute.  The
Consultant may not present to the Comptroller any material not presented to the
Agency Head, except at the request of the Comptroller.
 
(b)           Agency Response.  Within thirty (30) days of receipt of the Notice
of Claim, the agency shall make available to the Comptroller a copy of all
material submitted by the agency to the Agency Head in connection with the
dispute.  The agency may not present to the Comptroller any material not
presented to the Agency Head, except at the request of the Comptroller.
 
(c)           Comptroller Investigation.  The Comptroller may investigate the
claim in dispute and, in the course of such investigation, may exercise all
powers provided in sections 7-201 and 7-203 of the New York City Administrative
Code.  In addition, the Comptroller may demand of either party, and such party
shall provide, whatever additional material the Comptroller deems pertinent to
the claim, including original business records of the Consultant.  Willful
failure of the Consultant to produce within fifteen (15) days any material
requested by the Comptroller shall constitute a waiver by the Consultant of its
claim.  The Comptroller may also schedule an informal conference to be attended
by the Consultant, agency representatives, and any other personnel desired by
the Comptroller.
 
(d)           Opportunity of Comptroller to Compromise or Adjust Claim.  The
Comptroller shall have forty-five (45) days from his or her receipt of all
materials referred to in 5(c) to investigate the disputed claim.  The period for
investigation and compromise may be further extended by agreement between the
Consultant and the Comptroller, to a maximum of ninety (90) days from the
Comptroller's receipt of all the materials.  The Consultant may not present its
petition to the CDRB until the period for investigation and compromise
delineated in this paragraph has expired.  In compromising or adjusting any
claim hereunder, the Comptroller may not revise or disregard the terms of the
contract between the parties.
 
(6)           Contract Dispute Resolution Board.  There shall be a Contract
Dispute Resolution Board composed of:
 
(a)           the chief administrative law judge of the Office of Administrative
Trials  and Hearings ("OATH") or his/her designated OATH administrative law
judge, who shall act as chairperson, and may adopt operational procedures and
issue such orders consistent with this section as may be necessary in the
execution of the CDRB’s functions, including, but not limited to, granting
extensions of time to present or respond to submissions;
 
GP-24

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
(b)           the City Chief Procurement Officer ("CCPO") or his/her designee,
or in the case of disputes involving construction, the Director of the Office of
Construction or his/her designee; any designee shall have the requisite
background to consider and resolve the merits of the dispute and shall not have
participated personally and substantially in the particular matter that is the
subject of the dispute or report to anyone who so participated , and
 
(c)           a person with appropriate expertise who is not an employee of the
City.  This person shall be selected by the presiding administrative law judge
from a prequalified panel of individuals, established and administered by OATH,
with appropriate background to act as decision-makers in a dispute.  Such
individuals may not have a contract or dispute with the City or be an officer or
employee of any company or organization that does, or regularly represent
persons, companies, or organizations having disputes with the City.
 
(7)           Petition to CDRB.  In the event the claim has not been settled or
adjusted by the Comptroller within the period provided in this section, the
Consultant, within thirty (30) days thereafter, may petition the CDRB to review
the Agency Head determination.
 
(a)           Form and Content of Petition by Consultant.  The Consultant shall
present its dispute to the CDRB in the form of a Petition, which shall include
(i) a brief statement of the substance of the dispute, the amount of money, if
any, claimed, and the reason(s) the Consultant contends that the dispute was
wrongly decided by the Agency Head; (ii) a copy of the decision of the Agency
Head; (iii) copies of all materials submitted by the Consultant to the agency;
(iv) a copy of the decision of the Comptroller, if any, and (v) copies of all
correspondence with, and material submitted by the Consultant to, the
Comptroller’s Office.  The Consultant shall concurrently submit four complete
sets of the Petition: one to the Corporation Counsel (Attn: Commercial and Real
Estate Litigation Division), and three to the CDRB at OATH’s offices, with proof
of service on the Corporation Counsel. In addition, the Consultant shall submit
a copy of the statement of the substance of the dispute, cited in (i) above, to
both the Agency Head and the Comptroller.
 
(b)           Agency Response. Within thirty (30) days of receipt of the
Petition by the Corporation Counsel, the agency shall respond to the statement
of the Consultant and make available to the CDRB all material it submitted to
the Agency Head and Comptroller. Three complete copies of the agency response
shall be submitted to the CDRB at OATH’s offices and one to the
Consultant.  Extensions of time for submittal of the agency response shall be
given as necessary upon a showing of good cause or, upon the consent of the
parties, for an initial period of up to thirty (30) days.
 
(c)           Further Proceedings.  The Board shall permit the Consultant to
present its case by submission of memoranda, briefs, and oral argument. The
Board shall also permit the agency to present its case in response to the
Consultant by submission of memoranda, briefs, and oral argument.  If requested
by the Corporation Counsel, the Comptroller shall provide reasonable assistance
in the preparation of the agency's case.  Neither the Consultant nor the agency
may support its case with any documentation or other material that was not
considered by the Comptroller, unless requested by the CDRB.  The CDRB, in its
discretion, may seek such technical or other expert advice as it shall deem
appropriate and may seek, on it own or upon application of a party, any such
additional material from any party as it deems fit. The CDRB, in its discretion,
may combine more than one dispute between the parties for concurrent resolution.
 
GP-25

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
(d)           CDRB Determination.  Within forty-five (45) days of the conclusion
of all submissions and oral arguments, the CDRB shall render a decision
resolving the dispute.  In an unusually complex case, the CDRB may render its
decision in a longer period of time, not to exceed ninety (90) days, and shall
so advise the parties at the commencement of this period.  The CDRB’s decision
must be consistent with the terms of the contract.  Decisions of the CDRB shall
only resolve matters before the CDRB and shall not have precedential effect with
respect to matters not before the CDRB.
 
(e)           Notification of CDRB Decision.  The CDRB shall send a copy of its
decision to the Consultant, the ACCO, the Corporation Counsel, the Comptroller,
the CCPO, the Office of Construction, the PPB, and, in the case of construction
or construction-related services, the Engineer. A decision in favor of the
Consultant shall be subject to the prompt payment provisions of the PPB Rules.
The Required Payment Date shall be thirty (30) days after the date the parties
are formally notified of the CDRB’s decision.
 
(f)           Finality of CDRB Decision. The CDRB’s decision shall be final and
binding on all parties.  Any party may seek review of the CDRB’s decision solely
in the form of a challenge, filed within four months of the date of the CDRB’s
decision, in a court of competent jurisdiction of the State of New York, County
of New York pursuant to Article 78 of the Civil Practice Law and Rules.  Such
review by the court shall be limited to the question of whether or not the
CDRB’s decision was made in violation of lawful procedure, was affected by an
error of law, or was arbitrary and capricious or an abuse of discretion.  No
evidence or information shall be introduced or relied upon in such proceeding
that was not presented to the CDRB in accordance with Section 5-11 of the PPB
Rules.
 
(8)           Any termination, cancellation, or alleged breach of the contract
prior to or during the pendency of any proceedings pursuant to this section
shall not affect or impair the ability of the Agency Head or CDRB to make a
binding and final decision pursuant to this section.
 
GP-26

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ARTICLE 12.  CONTRACT CHANGES
 
Changes may be made to this contract only as duly authorized by the Agency Chief
Contracting Officer or the Agency Chief Contracting Officer’s designee.
Consultants deviating from the requirements of an original purchase order or
contract without a duly approved change order, do so at their own risk.  All
such changes, modifications and amendments will become a part of the original
contract.
 
Contract changes will be made only for work necessary to complete the work
included in the original scope of the contract, and for non-material changes to
the scope of the contract.  Changes are not permitted for any material
alteration in the scope of the work.
 
Changes may include any one or more of the following:
 
 

Specification changes to account for design errors or omissions;



 

Changes in contract amount due to authorized additional or omitted work. Any
such changes require appropriate price and cost analysis to determine
reasonableness.  In addition, except for non-construction requirements
contracts, all changes that cumulatively exceed the greater of ten percent of
the original contract amount or $100,000 shall be approved by the CCPO (for
non-construction contracts) or the Director of the Office of Construction (for
construction and construction-related contracts).



 

Extensions of a contract term for good and sufficient cause for a cumulative
period not to exceed one year from the date of expiration of the current
contract.  Requirements contracts shall be subject to this limitation;



 

Changes in delivery location;



 

Changes in shipment method; and



 

Any other change not inconsistent with §5-02 the P.P.B. Rules (ed. 9/99).



The Consultant may be entitled to a price adjustment for extra work performed or
to be performed pursuant to a written change order.  If any part of the contract
work is necessarily delayed by a change order, the Consultant may be entitled to
an extension to time for performance.  Adjustments to price shall be validated
for reasonableness by using appropriate price and cost analysis.


ARTICLE 13.  EXTENSION OF TIME
 
Upon written application by the Consultant, the Agency Chief Contracting Officer
may grant an extension of time for the performance of the Agreement.  Said
application must state, at a minimum, in detail, each cause for delay, the date
the cause of the alleged delay occurred, and the total length of the delay in
days attributable to such cause.  The ruling of the Agency Chief Contracting
Officer shall be final and binding as to the allowance of an extension and the
number of days allowed.
 
GP-27

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ARTICLE 14.  CHOICE OF LAW, CONSENT TO JURISDICTION AND VENUEFORUM  PROVISION
 
This Contract shall be deemed to be executed in the City of New York, State of
New York, regardless of the domicile of the Consultant, and shall be governed by
and construed in accordance with the laws of the State of New York.
 
The parties agree that any and all claims asserted by or against the City
arising under this Contract or related thereto shall be heard and determined
either in the courts of the United States located in New York City (“Federal
Court”) or in the courts of the State of New York (“New York State Courts”)
located in the City and County of New York.  To effect this Agreement and
intent, the Consultant agrees:
 
 
(a)
If the City initiates any action against the Consultant in Federal Court or in
New York State Court, service of process may be made on the Consultant either in
person, wherever such Consultant may be found, or by registered mail addressed
to the Consultant at its address as set forth in this Contract, or to such other
address as the Consultant may provide to the City in writing; and

 
 
(b)
With respect to any action between the City and the Consultant in New York State
Court, the Consultant hereby expressly waives and relinquishes any rights it
might otherwise have (i) to move to dismiss on grounds of forum non conveniens;
(ii) to remove to Federal Court; and (ii) to move for a change of venue to a New
York State Court outside New York County.

 
 
(c)
With respect to any action between the City and the Consultant in Federal Court
located in New York City, the Consultant expressly waives and relinquishes any
right it might otherwise have to move to transfer the action to a United States
Court outside the City of New York.

 
 
(d)
If the Consultant commences any action against the City in a court located other
than in the City and State of New York, upon request of the City, the Consultant
shall either consent to a transfer of the action to a court of competent
jurisdiction located in the City and State of New York or, if the court where
the action is initially brought will not or cannot transfer the action, the
Consultant shall consent to dismiss such action without prejudice and may
thereafter reinstate the action in a court of competent jurisdiction in New York
City.

 
If any provision(s) of this Article is held unenforceable for any reason, each
and all other provision(s) shall nevertheless remain in full force and effect.
 
GP-28

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ARTICLE 15.  PROMPT PAYMENT
 
All payments to the Consultant shall be made in accordance with the Prompt
Payment provisions set forth in the Procurement Policy Board Rules.
 
ARTICLE 16.  E.O. 50 - EQUAL EMPLOYMENT OPPORTUNITY
 
This contract is subject to the requirements of Executive Order No. 50 (1980) as
revised (“E.O. 50”) and the Rules and Regulations promulgated thereunder.  No
contract will be awarded unless and until these requirements have been complied
with in their entirety.  By signing this contract, the consultant agrees that
it:
 
 
(1)
will not engage in any unlawful discrimination against any employee or applicant
for employment because of race, creed, color, national origin, sex, age,
disability, marital status or sexual orientation with respect to all employment
decisions including, but not limited to, recruitment, hiring, upgrading,
demotion, downgrading, transfer, training, rates of pay or other forms of
compensation, layoff, termination, and all other terms and conditions of
employment;

 
 
(2)
the consultant agrees that when it subcontracts it will not engage in any
unlawful discrimination in the selection of subconsultants on the basis of the
owner’s race, color, creed, national origin, sex, age, disability, marital
status or sexual orientation;

 
 
(3)
will state in all solicitations or advertisements for employees placed by or on
behalf of the consultant that all qualified applicants will receive
consideration for employment without unlawful discrimination based on race,
creed, color, national origin, sex, age, disability, marital status or sexual
orientation, or that it is an equal employment opportunity employer;

 
 
(4)
will send to each labor organization or representative of workers with which it
has a collective bargaining agreement or other contract or memorandum of
understanding, written notification of its equal employment opportunity
commitments under E.O. 50 and the rules and regulations promulgated thereunder;
and

 
 
(5)
will furnish all information and reports including an Employment Report before
the award of the contract which are required by E.O. 50, the rules and
regulations promulgated thereunder, and orders of the Director of the Bureau of
Labor Services (“Bureau”), and will permit access to its books, records and
accounts by the Bureau for the purposes of investigation to ascertain compliance
with such rules, regulations, and orders.

 
The consultant understands that in the event of its noncompliance with
nondiscrimination clauses of this contract or with any of such rules,
regulations, or orders, such noncompliance shall constitute a material breach of
the contract and noncompliance with the E.O. 50 and the rules and regulations
promulgated thereunder.  After a hearing held pursuant to the rules of the
Bureau, the Director may direct the imposition by the contracting agency held of
any or all of the following sanctions:
 
GP-29

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
(i) 
disapproval of the consultant;

 
(ii)
suspension or termination of the contract;

 
(iii)
declaring the consultant in default; or

 
(iv)
in lieu of any of the foregoing sanctions, the Director may impose an employment
program.

The Director of the Bureau may recommend to the contracting agency head that a
Board of Responsibility be convened for purposes of declaring a consultant who
has repeatedly failed to comply with E.O. 50 and the rules and regulations
promulgated thereunder to be non-responsible.
 
The consultant agrees to include the provisions of the foregoing paragraphs in
every subcontract or purchase order in excess of $50,000 to which it becomes a
party unless exempted by E.O. 50 and the rules and regulations promulgated
thereunder, so that such provisions will be binding upon each subconsultant or
vendor.  The consultant will take such action with respect to any subcontract or
purchase order as may be directed by the Director of the Bureau of Labor
Services as a means of enforcing such provisions including sanctions for
noncompliance.
 
The consultant further agrees that it will refrain from entering into any
contract or contract modification subject to E.O. 50 and the rules and
regulations promulgated thereunder with a subconsultant who is not in compliance
with the requirements of E.O. 50 and the rules and regulations promulgated
thereunder.
 
ARTICLE 17. CONTRACT PERFORMANCE EVALUATION
 
The Consultant’s performance shall be evaluated by the City yearly, on the
anniversary of the commence work date, and upon Contract completion.  A copy of
the evaluation will be sent to the Consultant not later than 15 calendar days
after the occurrence of this event and the Consultant may respond in writing to
the performance report.  Such response shall be submitted to the City not later
than fifteen 15 calendar days after a copy of the evaluation is sent to the
Consultant.  The response will be affixed to the evaluation.  Failure to respond
may result in review of the Consultant’s  performance when a proposal is
evaluated without the benefit of the Consultant’s  response to the evaluation
 
For each contract with an original or amended term of greater than 12 months,
the Consultant's performance shall be evaluated by the City no later than 120
days after the last day of each 12 month period following the Commence Work Date
(“interim evaluation”).  The Consultant’s performance shall additionally be
evaluated within no later than 120 days after  the contract’s expiration,
completion, or termination date (“final evaluation”).  Where the interim and
final evaluation are to be performed within the same 120 day period, only the
final evaluation need be performed.  A copy of each evaluation will be sent to
the Consultant not later than 15 calendar days after the evaluation had been
prepared, and the  Consultant may respond in writing to the performance
evaluation.  Such responses shall be submitted to the Evaluator not later than
15 calendar days after a copy of the evaluation is sent to the Consultant.  The
response will be affixed to the evaluation.  Failure to respond to a less than
satisfactory evaluation may result in review of Consultant's performance when a
bid is evaluated, without the benefit of Consultant's response to the
evaluation.
 
GP-30

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
MACBRIDE PRINCIPLES PROVISIONS FOR NEW YORK CITYCONTRACTORS/CONSULTANTS
 
ARTICLE I.  MACBRIDE PRINCIPLES
 
NOTICE TO ALL PROSPECTIVE CONTRACTORS/CONSULTANTS
 
Local Law No. 34 of 1991 became effective on September 10, 1991 and added
section 6-115.1 to the Administrative Code of the City of New York.  The local
law provides for certain restrictions on City contracts to express the
opposition of the people of the City of New York to employment discrimination
practices in Northern Ireland and to encourage companies doing business in
Northern Ireland to promote freedom of work place opportunity.
 
Pursuant to Section 6-115.1, prospective Consultants for contracts to provide
goods or services involving an expenditure of an amount greater than ten
thousand dollars, or for construction involving an amount greater than fifteen
thousand dollars, are asked to sign a rider in which they covenant and
represent, as a material condition of their contract, that any business in
Norther Ireland operations conducted by the Consultant that holds a ten percent
or greater ownership interest in the Consultant will be conducted in accordance
with the MacBride Principles of nondiscrimination in employment.
 
Prospective Consultants are not required to agree to these conditions.  However,
in the case of contracts let by competitive sealed bidding, whenever the lowest
responsible bidder has not agreed to stipulate to the conditions set forth in
this section, and another bidder who has agreed to stipulate to such conditions
has submitted a bid within five percent of the lowest responsible bid for a
contract to supply goods, services or construction comparable quality, the
contracting entity shall refer such bids to the Mayor, the Speaker or other
officials, as appropriate who may determine, in accordance with applicable law
and rules, that it is in the best interest of the city that the contract be
awarded to other than the lowest responsible bidder pursuant to Section
313(b)(2) for the City Charter.
 
In the case of contracts let by other than competitive sealed bidding, if a
prospective Consultant does not agree to these conditions, no agency, elected
official or the Council shall award the contract to that bidder unless the
entity seeking to use the goods, services or construction certifies in writing
that the contract is necessary for the entity to perform its construction of
comparable quality at a comparable prices.
 
PART A
 
In accordance with section 6-115.1 of the Administrative Code of the City of New
York, the Consultant and any individual or legal entity in which the Consultant
holds ten percent or grater ownership interest and any individual or legal
entity that holds a ten percent or greater ownership interest in the Consultant
either (a) have no business operations in Northern Ireland, or (b) shall take
lawful steps in good faith to conduct any business operations they have in
Northern Ireland in accordance with the MacBride Principles, and shall permit
independent monitoring of their compliance with such principles.
 
GP-31

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
PART B
 
For purposes of this section, the following terms shall have the following
meanings:
 
1.
“MacBride Principles” shall mean those principles relating to nondiscrimination
in employment and freedom of work place opportunity which required employers
doing business in Northern Ireland to:

 
 
(1)
increase the representation of individuals from under represented religious
groups in the work force, including managerial, supervisory, administrative,
clerical and technical jobs;

 
 
(2)
take steps to promote adequate security for the protection of employees from
under represented religious groups both at the work place and while traveling to
and from work;

 
 
(3)
ban provocative religious or political emblems from the work place;

 
 
(4)
publicly advertise all job openings and make special recruitment efforts to
attract applicants from under represented religious groups.

 
 
(5)
establish layoff, recall and termination procedures which do not in practice
favor a particular religious group;

 
 
(6)
abolish all job reservations, apprenticeship restrictions and different
employment criteria which discriminate on the basis of religion;

 
 
(7)
develop training programs that will prepare substantial numbers of current
employees from under represented religious groups fro skilled jobs, including
the expansion of existing programs and the creation of new programs to train,
upgrade and improve the skills of workers from under represented religious
groups;

 
 
(8)
establish procedures to assess, identify and actively recruit employees from
under represented religious groups with potential for further advancement; and

 
 
(9)
appoint a senior management staff member to oversee affirmative action efforts
and develop a timetable to ensure their full implementation.

 
ARTICLE II, ENFORCEMENT OF ARTICLE I
 
The Consultant agrees that the covenants and representation in Article I above
are material conditions to this contract.  In the event the contracting entity
receives information that the Consultant who made the stipulation required by
this section is in violation thereof, the contracting entity shall review such
information and give the Consultant an opportunity to respond.   If  the
contracting entity finds that a violation has occurred, the entity shall have
the right to declare the Consultant in default and/or terminate this contract
for cause and procure the supplies and services or work from another source in
any manner the entity deems proper.  In the event of such terminations, the
Consultant shall pay to the entity, or the entity in its sole discretion may
withhold from any amounts otherwise payable to the Consultant, the difference
between the contract price for the uncompleted portion of this contract and the
cost to the contracting entity of completing performance of this contract either
itself or by engaging another Consultant or Consultants.  In the case of a
requirements contract, the Consultant shall be liable for such differences in
price for the entire amount of supplies required by the contracting entity for
the uncompleted term of its contract.  In the case of a construction contract,
the contracting entity shall also have the right to hold the Consultant in
partial or total default in accordance with the default provisions of this
contract, and/or may seek debarment or suspension of the Consultant.  The rights
and remedies of the entity hereunder shall be in addition to, and not in lieu
of, any rights and remedies the entity has pursuant to this contract or by
operation of law.
 
GP-32

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
VOTER REGISTRATION
 
ARTICLE I.  VOTER REGISTRATION
 
NOTICE TO ALL PROSPECTIVE CONTRACTORS
 
Local Law No. 29 of 2000, effective August 23, 2000, added Section 1058 to the
Charter of the City of New York.  The local law provides for, among other
things, the distribution of voter registration forms by City Consultants, under
certain circumstances, in the performance of their services under City
agreements.  The Department hereby provides fair notice to prospective
Consultants that they may be required to comply with the provisions of Section
1058 for contracts entered into on or after August 23, 2000.
 
As detailed in Article I, Part A, below, Consultants (or subConsultants, as
appropriate), if they have regular contact with the public in the daily
administration of their business, shall be required to provide and distribute
voter registration forms to all persons together with written applications for
services, renewal or recertification for services and change of address relating
to such services, whether in person or through the United States mail, provided
that this requirement does not apply to services that must be provided to
prevent actual or potential danger to the life, health or safety of any
individual or of the public.  In addition, these Consultants shall incorporate
an opportunity to request a voter registration application into any application
for services, renewal or recertification for services and change of address
relating to such services provided on computer terminals, the World Wide Web or
the Internet.  In response to such request, these Consultants must send a voter
registration form to the person requesting it, or direct that person to where
the form may be downloaded.
 
As detailed in Article I, Part B, Consultants or subConsultants may also provide
certain other services related to voter registration.  Specifically, these
Consultants may provide assistance to applicants in completing voter
registration forms, and may receive and transmit completed forms for transmittal
to the New York City Board of Elections.
 
As detailed in Article I, Part C, Section 1058 bars Consultants from taking
certain actions, such as seeking to influence an applicant’s political
preference or party designation, displaying any political preference or party
allegiance, making any statement to an applicant or taking any action the
purpose or effect of which is to discourage the applicant form registering to
vote, or making any statement to an applicant or taking any action the purpose
or effect of which is to lead the applicant to believe that a decision to
register or not register has any bearing on the availability of services or
benefits.
 
GP-33

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
PART A
 
In accordance with Section 1058 of the Charter of the City of New York, the
Consultant, if a Consultant having regular contact with the public in the daily
administration of its business under this Agreement, hereby agrees as follows:
 
1.           The Consultant shall provide and distribute voter registration
forms to all persons together with written applications for services, renewal or
recertification for services and change of address relating to such
services.  Such voter registration forms shall be provided to the Consultant by
the City.  The Consultant should be prepared to provide forms written in Spanish
or Chinese, and shall obtain a sufficient supply of such forms from the City.
 
2.           The Consultant shall also include a voter registration form with
any Consultant communication sent through the United States mail for the purpose
of supplying clients with application, renewal or recertification for services
and change of address relating to such services materials.  If forms written in
Spanish or Chinese are not provided in such mailing, the Consultant shall
provide such forms upon request.
 
3.           The Consultant shall, subject to approval by the Department,
incorporate an opportunity to request a voter registration application into any
application for services, renewal or recertification for services and change of
address relating to such services provided on computer terminals, the World Wide
Web or the Internet.  Any person indicating that they wish to be sent a voter
registration form, via computer terminals, the World Wide Web or the Internet
shall be sent such a form by the Consultant or be directed, in a manner subject
to approval by the Department, to a bank on that system where such a form may be
downloaded.
 
4.           The Consultant shall, at the earliest practicable or next regularly
scheduled printing of its own forms, subject to approval by the Department,
physically incorporate the voter registration forms with its own application
forms in a manner that permits the voter registration portion to be detached
therefrom.  Until such time when the Consultant amends its form, the Consultant
should affix or include a postage paid New York City Board of Elections voter
registration form to or with its application, renewal, recertification and
change of address forms.
 
5.           The Consultant shall prominently display in its public office,
subject to approval by the Department, promotional materials designed and
approved by the New York City or New York State Board of Elections.
 
6.           For the purposes of Part A, the word “Consultant” shall be deemed
to include subConsultants having regular contract with the public in the daily
administration of their business.
 
GP-34

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
7.           The provisions of Part A shall not apply to services that must be
provided to prevent actual or potential danger to life, health or safety of any
individual or of the public.
 
PART B
 
In accordance with Section 1058 of the Charter of the City of New York, the
Consultant hereby agrees as follows:
 
1.           In the event the Department provides assistance in completing
distributed voter registration forms, the Consultant shall also provide such
assistance, in the manner and to the extent specified by the Department.
 
2.           In the event the Department receives and transmits completed
registration forms from applicants who wish to have the forms transmitted to the
New York City Board of Elections, the Consultant shall similarly provide such
service, in the manner and to the extent specified by the Department.
 
3.           If, in connection with the provision of services under this
Agreement, the Consultant intends to provide assistance in completing
distributed voter registration forms or to receive and transmit completed
registration forms from applicants who wish to have the forms transmitted to the
New York City Board of Elections, the Consultant shall do so only by prior
arrangement with the Department.
 
4.           The provision of Part B services by the Consultant may be subject
to Department protocols, including one on confidentiality.
 
PART C
 
In accordance with Section 1058 of the Charter of the City of New York, the
Consultant hereby agrees as follows:
 
1.           The Consultant shall advise all persons seeking voter registration
forms and information, in writing together with other written materials provided
by the Consultant or by appropriate publicity, that the Consultant’s or
government services are not conditioned on being registered to vote.
 
2.           No statement shall be made and no action shall be taken by the
Consultant or an employee of the Consultant to discourage an applicant from
registering to vote or to encourage or discourage an applicant from enrolling in
any particular political party.
 
3.           The Consultant shall communicate to applicants that the completion
of voter registration forms is voluntary.
 
4.           The Consultant and the Consultant’s employees shall not:
 
(a)           seek to influence an applicant’s political preference or party
designation;
 
GP-35

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
(b)           display any political preference or party allegiance;
 
(c)           make any statement to an applicant or take any action the purpose
or effect of which is to discourage the applicant from registering to vote; or
 
(d)           make any statement to an applicant or take any action the purpose
or effect of which is to lead the applicant to believe that a decision to
register or not to register has any bearing on the availability of services or
benefits.
 
ARTICLE II.  ENFORCEMENT OF ARTICLE I
 
The Consultant, as defined above and in this Agreement, agrees that the
covenants and representations in Article I are material conditions of this
Agreement.  In the event the Department receives information that the Consultant
is in violation of the provisions of Article I, the Department shall review such
information and give the Consultant an opportunity to respond.  If the
Department finds that a violation has occurred, the Department shall have the
right to terminate this Agreement and procure the services or work from another
source in any manner the Department deems proper.  In the event of such
termination, the Consultant shall pay to the Department, or the Department in
its sole discretion may withhold from any amounts otherwise payable to the
Consultant, the difference between the contract price for the uncompleted
portion of this Agreement and the cost to the Department of completing
performance of this Agreement either itself or by engaging another Consultant or
Consultants.
 
GP-36

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
AFFIRMATION
 
The undersigned proposer or bidder affirms and declares that said proposer or
bidder is not in arrears to the City of New York upon debt, contract or taxes
and is not a defaulter, as surety or otherwise, upon obligation to the City of
New York, and has not been declared not responsible, or disqualified, by any
agency of the City of New York, nor is there any proceeding pending relating to
the responsibility or qualification of the proposer or bidder to receive public
contracts except  .
 
Full name of Proposer or Bidder ThermoEnergy Corporation
 
Address 124 West Capitol Street, Suite 880
 
City           Little Rock                      State
Arkansas                       Zip Code 72201
 
CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:
q
A
-
Individual or Sole Proprietorship*

SOCIAL SECURITY NUMBER
 
q
B
-
Partnership, Joint Venture or other unincorporated organization

EMPLOYER IDENTIFICATION NUMBER
 
q
C
-
Corporation

EMPLOYER IDENTIFICATION NUMBER           -             
 
By
_________________________

Signature


 
 
_________________________

Title


If a corporation place seal here
 
Must be signed by an officer or duly authorized representative.
 
GP-37

--------------------------------------------------------------------------------


Contract No. PO-98B
 

THE CITY OF NEW YORK
DEPARTMENT OF ENVIRONMENTAL PROTECTION
CONTRACT NO. PO-98B
REGISTRATION NO.  ________








For the Services of
THERMOENERGY CORPORATION
124 West Capitol Street, Suite 880
Little Rock, Arkansas 72201






ATTACHMENT NO. 1
SPECIFIC REQUIREMENTS








Ammonia Removal Process System




City of New York
Department of Environmental Protection
 

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
TABLE OF CONTENTS
 
Page

 
1.
SCOPE OF WORK -- UNDERSTANDING OF PROJECT
1
         
1.1
General
1
       
2.
DESCRIPTION OF PROCESS
3
       
3.
NOTIFICATION OF START OF WORK
3
       
4.
PHASE 1:  DESIGN AND ENGINEERING
4
         
4.1
General
4
 
4.2
Management/Coordination
4
 
4.3
Planning
5
 
4.4
Design
6
       
5.
PHASE 2 - ARP® SYSTEM EQUIPMENT SUPPLY AND INSTALLATION
9
         
5.1
Fabrication 9  
5.2
Installation 9  
5.3
Specifications 9  
5.4
Performance 10  
5.5
Substitution of Equipment 10  
5.6
Inspection 10  
5.7
Non-Delivery and Rejections 11  
5.8
Infringement – Vendor Warranty 12  
5.9
Company Warranty 12  
5.10
Start-up and Testing of System 13        
6.
PHASE 3 - ARP® OPERATIONS 13          
6.1
Monitoring 14  
6.2
Preparation of Color Flow Diagrams 14  
6.3
Preparation of Operations and Maintenance Manual 15  
6.4
Preparation of Standard Operating Procedures 15  
6.5
Training 15  
6.6
Coordination with City 16  
6.7
Operational Responsibilities of Company 16  
6.8
Byproduct Marketing 17  
6.9
Reagents 18  
6.10
Mitigation and Indemnification 18  
6.11
Operation and Maintenance Plan 18  
6.12
Health and Safety Plan (HASP) 19  
6.13
Hot Work Operations 20  
6.14
Emergency Plan 20

 
- i -

--------------------------------------------------------------------------------



Contract No. PO-98B
 
 

 
6.15
Cleanup of Spills
21
 
6.16
On-Site Chemical Storage Facility 21  
6.17
Reports 21        
7.
RESPONSIBILITIES OF THE CITY 22

 
- ii -

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ATTACHMENT NO. 1
 
SPECIFIC REQUIREMENTS
 
1.
SCOPE OF WORK -- UNDERSTANDING OF PROJECT

 
The overall goal of this Agreement is to provide the NYCDEP with Services
related to an Ammonia Recovery Process (ARP®) System at the 26th Ward WPCP,
including design and engineering services, procurement of equipment, and
operating and training services.
 
1.1
General

 
The NYCDEP has signed a Consent Decree setting specific nitrogen reduction
discharge levels for the Upper East River and Jamaica Bay.  As part of its
Nitrogen Removal Feasibility Plan, the City is looking for new nitrogen removal
methods that show great promise in meeting these nitrogen reduction goals at the
lowest cost to its ratepayers.  One such technology is the Company’s Ammonia
Recovery Process (ARP®).
 
Based on existing test data, the ARP®  appears to be an extremely cost effective
process for removing nitrogen from centrate, a highly concentrated nitrogen
stream derived from the sludge dewatering process.  Therefore,  the City desires
to implement the Project, utilizing the ARP®, at the 26th Ward WPCP.
 
The Company shall assume certain responsibility for the implementation of the
ARP®  System Project as described in this Agreement.  These responsibilities are
set forth in this Agreement and include responsibilities related to engineering,
preparation of biddable plans and specifications, design, permitting, public
participation, public education, study work, environmental reviews, testing,
operation, training, maintenance and transportation.
 
The Company shall operate and maintain the System, and shall have
responsibilities with respect to the storage/transshipment, and handling,
marketing and distribution of certain materials.  The Company shall coordinate
activities at the System with the City and the operators of the 26th Ward WPCP.
 
The Company shall be responsible for assisting the NYCDEP in securing all
licenses, permits, notices and approvals required for the site preparation,
design, construction, operation and maintenance of the System and ancillary
facilities, including but not limited to, cranes, processing,
storage/transshipment, handling, marketing, and distribution facilities.
 
The City and the Company acknowledge that the ARP®  has not been proven on a
large scale basis.  The Company shall use good faith efforts to operate and
maintain the System in order to achieve the most favorable results with respect
to the removal of nitrogen from centrate.  As part of such efforts, the Company
shall use good faith efforts during the operational period to maximize the
productivity of the System.  The City and the Company acknowledge that
performance of the ARP®  will vary depending on the incoming quality of the
centrate.  The Company will guarantee an effluent ammonia concentration of no
more than 100 mg/l on a monthly average, provided that the influent to the
System meets the design parameters set forth in Section 4.4 of these Specific
Requirements.
 
SR-1

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
Ammonium measured as nitrogen plus or minus the accuracy of the test method (SM
18-B,C-NES).  The samples will be collected at the discharge of the Ammonia
Removal Systems by an Isco sampler. The sampler should obtain 48 sequential
sub-samples for compositing at the rate of one sub-sample every 30 minutes.  The
total volume of the sample shall be of sufficient size to permit on-site
analysis using SM NH3 C and analysis by SM 18-B by a state certified laboratory
of choice by the NYCDEP, and analysis by C-NES by a state certified laboratory
of choice by Company, and two additional test volumes to be retained and stored
in accordance with the method.  The data obtained from the laboratory selected
by the NYCDEP shall be considered the official data and used to calculate the
monthly average.  The two retained sample volumes will be analyzed if the NYCDEP
laboratory sample exceeds 100 ppm and Company’s laboratory sample is less than
100 ppm.  The average of the four samples will then be considered the official
sample.  Any sample that deviates from this average by more than 10% shall be
considered erroneous and rejected.  The average will then be calculated from the
remaining three samples, and this will be the official sample.  Both Company and
the NYCDEP may request a change in Laboratories if either party can demonstrate
inconsistent or erroneous data is being produced, either Laboratory losses its’
state certification, or either Laboratory fails to follow proper protocol.
 
This Agreement is for a full scale ARP® System capable of treating 1.2 MGD
(total volume of centrate produced daily at the 26th Ward WPCP).  However, the
ARP® System will lack full unit process redundancy (i.e., the System will not
have totally redundant process trains at 1.2 MGD).  The ARP® System is modular
with two process trains each capable of treating 600 thousand gallons per
day.  Key components of each process train have redundant equipment.  This
allows simple maintenance to be performed at the 1.2 MGD flow rate without
reducing flow.  For major maintenance, the duplex process trains will allow a
flow of 600 thousand gallons per day through one train while the other train is
shut down for maintenance.  However, this limited redundancy may episodically
prevent normal ARP®  System operations at the full flow rate and therefore
require that the untreated centrate be diverted to the headworks of the existing
plant.  In the event that the ARP®  System does not achieve the full flow rate,
the Company shall use commercially reasonable efforts to perform
corrective  maintenance in order to cause the ARP®  System to re-achieve the
full flow rate as soon as possible.  Periodic system failures, above and beyond
the Company’s control will also affect the average monthly nitrogen removal
value.  The Company is not to be held liable and shall not be financially
penalized or impacted for the following:
 
 
a.
Systems failures due to lack of equipment redundancy; provided that the Company
exercises reasonable commercial efforts to perform corrective maintenance as
soon as possible.  The loss of any primary unit operation component may result
in temporary or extended system down-time.

 
 
b.
Centrate volume or centrate flow from the existing dewatering facility above 1.2
MGD.

 
 
c.
Operational changes executed by the 26th Ward WPCP that will affect the
ARP®  treatment process or the mechanics of the ARP®  treatment equipment.

 
 
d.
Union staffing issues, policies or practices (strike, other labor difficulty or
labor shortage) that may result in work stoppages at the 26th Ward WPCP.

 
SR-2

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
e.
Loss of public utilities such as electrical power, natural gas or potable water
required to operate the ARP®  System.

 
 
f.
Centrate that is greater than the design concentration range of 0-800 PPM NH3-N
average, 1130 PPM NH3 maximum, or is otherwise outside the parameters set forth
in Section 4.4 of these Specific Requirements.

 
 
g.
The Company shall not be liable for damages of any nature resulting from delay
or failure of performance caused by any event beyond the reasonable control of
Company, including but not limited to: accident; fire; explosion; flood;
earthquake or adverse weather conditions; delay in transportation or lack of
transportation facilities; and changes in federal, state, county or local
government or governmental agency laws, rules, regulations, orders,
proclamations, codes, decrees, or permit requirements, including judicial
actions.  In case any delay is so caused, the Company shall have such additional
time within which to perform as may be reasonably necessary under the
circumstances.  In addition, to the extent any such event increases the
Company’s cost of performance under this Agreement, then the Company shall be
relieved from such performance unless the City agrees to pay such excess costs.

 
 
h.
The water softeners are located after the DAF clarifiers and prior to pH
adjustment.  Concentrations of coagulants that exceed the recommended
stochiometric dosages posted in the centrifuge building by more than 25% will
adversely affect the performance of the ARP® system and may impact the average
monthly ammonia removal.

 
2.
DESCRIPTION OF PROCESS

 
The Company’s proprietary ARP® system is a physical-chemical process that uses
flash vacuum distillation, ion exchange and pre-treatment technologies to reduce
the ammonia concentration in wastewater and recover ammonium
sulfate.  ARP®  does not produce the fugitive greenhouse gas emissions inherent
in biological nitrogen reduction processes. Since the ARP® system uses
controlled physical-chemical processes, it is not sensitive to seasonal
temperature fluctuation that can result in complete process upset or reduced
effectiveness of ABT/BNR alternative technologies. ARP® only operates when
centrate is produced.
 
ARP®  systems are enclosed, skid mounted process units, built at a factory,
transported to the site and set in place. They are then connected to tanks and
utilities, ready for operation.
 
3.
NOTIFICATION OF START OF WORK

 
 
A.
At least 7 days in advance of its intention to start work, the Company shall
notify the Engineer:

 
 Bureau of Wastewater Treatment
 96-05 Horace Harding Expressway, 2nd Floor
 Corona, NY  11368
 Phone:  (718) 595-5014
 Fax:  (718) 595-4953
 
SR-3

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
Should the work be halted for any reason, the Company is required to notify the
above-referenced office at least 48 hours in advance of its intention to resume
work.
 
 
B.
At the start of each workday, each worker employed by or working on behalf of
the Company shall report to the 26th Ward WPCP Office and shall sign in, and
give his/her employee identification number.  At the end of the workday, each
worker employed by or on behalf of the Company shall report to the 26th Ward
WPCP office and sign out.  Copies of the plant sign-in sheets must be submitted
to the Engineer with each partial payment request.  Failure to comply with these
requirements will be reflected in the Company’s performance evaluation and may
be reflected in the progress payments.

 
 
C.
All employees or subcontractors of the Company shall display photo
identification that indicates the company, the employee’s name and prevailing
wage title.  The photo identification must be durable, retain its legibility,
and be clearly displayed at all times when at the location.

 
4.
PHASE 1:  DESIGN AND ENGINEERING

 
4.1
General

 
This Phase is broken down into four components: Management/Coordination,
Planning, Design,  and Permitting.  The Company, either directly, or through the
use of subcontractors will perform all design service tasks described in this
Phase.
 
4.2
Management/Coordination

 
The Company, either directly or through subcontractors, will provide engineering
services and will assist the City in managing the overall Project and
coordinating all major Project activities, including but not limited to the
following:
 
 
·
Coordination with the NYCDEP, and all New York City and State agencies and
Federal agencies with jurisdiction;

 
·
Developing construction documents for the interior demolition and rehabilitation
of the existing cake storage building which NYCDEP will then advertise, bid, and
award to the lowest responsible bidder as more fully described in Section 4.4;

 
·
Preparing plans and specifications for the items related to the installation of
the ARP equipment as more fully described in section 4.4;

 
·
Submitting 30%, 60%, 90% design deliverables to the NYCDEP for review.  Said
deliverables will be prepared in accordance with Attachment 6, Design
Deliverables;

 
·
Maintaining Project schedule and budget information;

 
·
Submission of monthly progress reports;

 
SR-4

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
·
Coordinating and attending all meetings related to the Project, including
preparation of agenda and minutes;

 
·
Conduct monthly meetings with NYCDEP regarding construction progress;

 
·
Managing individual task leaders for each design discipline; and,

 
·
Implementing and overseeing quality control, quality assurance  and site safety
procedures,

 
Central to these services is a detailed cost estimate and construction schedule.
The construction schedule will be cross-checked with other projects and
activities at the 26th Ward WPCP to assure coordination and non-interference.
All construction drawings will be submitted to the Company and the NYCDEP for
approval. A construction schedule, performance checklist and firm fixed price
budget estimate shall be prepared for ''Final Design and Construction" after the
Company's and the NYCDEP’s approval of the detailed design.
 
Notwithstanding the above, the City shall retain responsibility for all
construction and construction-related activities, will enter into direct
contracts with construction contractors, and will interface directly with all
construction contractors.  The Company’s role with respect to construction
aspects of the Project shall be to develop construction documents that the City
will advertise, bid and award, to advise and assist the City in the coordination
and management of such activities, and to resolve any design or other issues
that are directly related to the development of these construction documents.
 
4.3
Planning

 
The Company will collect data and perform the necessary investigations required
to produce the bid specifications and drawing packages for the demolition and
rehabilitation of the Cake Storage Building; including all utilities
installations, facility modification, associated equipment installation,
supporting process infrastructure and exterior alterations and additions.  Given
the use of an existing building, the initial focus of this task will be the
review of the original design and as-built construction records of the Cake
Storage Building. To the extent possible, the NYCDEP will make all the records
it has in its possession available in a timely manner. Specifically, the design
drawings and specifications, the as-built building drawings, boring logs and
geotechnical reports are needed.  It is the responsibility of the Company to
verify the accuracy of these documents.
 
Based on discussions with NYCDEP plant personnel, it is understood that the
location of the centrate line is adjacent to the north end of the Cake Storage
Building and the location of a 14” high-pressure gas line is adjacent to the
south end of the building. Therefore, the excavation to tie into these utilities
is limited. Similarly, the need for soil characterization is limited and the
risk of generating significant volumes of contaminated soil is also reduced.
 
Surveying and base mapping records will be provided by the NYCDEP, to the extent
they are available.  Field efforts are limited to verifying field conditions and
locations of underground utilities. Based on the current information provided,
the limits of project are defined by an envelope approximately 40 feet around
the Cake Storage Building.  The Company will perform underground utility data
collection and field survey of existing utilities. An existing condition survey
of the building is required to establish the condition and serviceability of
existing Cake Storage Building MEP (mechanical, electrical, plumbing) and HVAC
equipment and feasibility of use for supporting the ARP® System.  The Company
will perform said survey.
 
SR-5

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
The geotechnical engineering effort involves the review of historical design
records of the building to establish the capacity of the existing foundation
systems to support the new loads. The Company will review this information to
determine if subsurface field investigations of the existing structure will be
required.  The Company will also determine if modifications to the Cake Storage
Building are required for conformance with current seismic code design
requirements. This analysis and any seismic upgrade are considered in the
proposed scope.  An Environmental Assessment Study (EAS) has been prepared and
submitted to the NYCDEP. Building permits are required and an air permit is
required for the boilers. Application for registration of chemical storage tanks
is also required. The Company will submit the facility information forms for
those tanks as required by NYC regulations. Since the project is housed within
an existing building and operations are consistent with the current land use, a
Consistency Determination per the NYC Waterfront Revitalization Zone regulations
is not required.  No other environmental approvals for this project are
anticipated.
 
Permits are required for all construction work, including demolition.  The
Company will assist the City with respect to expediting the preparation, reviews
and approvals of all plans and building and fire related construction permits.
 
The Company will coordinate and provide the sealed drawings for demolition,
modifications to the building and related mechanical, electrical, and plumbing
systems, utility and equipment installation.. The Company will provide
process-related drawings, as required, to support permitting and trade
coordination.
 
4.4
Design

 
The Company shall prepare contract documents, drawings and specifications
required to define the scope of any required construction activities. 
Documents, drawings, and specifications will detail site preparation activities,
the interior demolition and rehabilitation of the Cake Storage building and its
systems, fabrication and installation of the ARP and other items necessary to
provide a complete, functional ARP system to the NYCDEP.  Specifications will
utilize standard NYCDEP specifications and approved products wherever possible.
The content of the various design packages will vary, as appropriate, to reflect
the use of existing infrastructure to the maximum extent practicable.  Two
separate design packages will be provided.  The first will include complete
design plans and specifications for the interior demolition and rehabilitation
of the Cake Storage building.  This package will be broken down into five
separate contracts – general, electrical, mechanical, plumbing and HVAC that the
NYCDEP will advertise, bid, and award.  The second package will include complete
design plans and specifications for the ARP system.  The proposed ARP system
design is based on the following key parameters as provided by the NYCDEP:
 
 
·
Maximum daily centrate flow - 1.2 mgd

 
·
Dewatering Operations – 365 days/yr

 
SR-6

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
·
Influent Centrate:  

 
·
NH3- 800 mg/l avg.

 
·
NH3 – 1130 mg/l max

 
·
Target treatment level – 100 mg/l NH3-N monthly average

 
·
The Company will also need to control the pump speed of the centrate discharge
pumps in the de-watering building to ensure a consistent usable flow rate for
the ARP System



4.4.1 
Civil Engineering

 
Civil engineering plans and specifications will address all work exterior to the
building. This includes the vertical and horizontal geometry to the centrate
line and natural gas line. The building currently has electrical supply,
domestic water, and domestic waste discharge. Electric may need to be upgraded
or treatment volume of the ARP® System reduced.  Engineering plans related to
treated centrate will direct such treated centrate to a location specified by
NYCDEP.  The final design of the centrate interception will permit the NYCDEP to
allocate and direct variable volumes of centrate to either the ARP® or AT3 as
required.
 
 
Other exterior work includes cooling towers, scrubbers, and containment and
pavements for loading and unloading of process chemicals. Provisions for
temporary construction trailers, equipment storage and lay down areas will also
be presented.  The Company shall provide a site plan to NYCDEP showing the
proposed locations.
 
4.4.2 
Structural Engineering

 
The Company will analyze the existing facility to determine its ability to
support the proposed loads and, if required, identify the facility modifications
necessary to correct any deficiencies. Analysis is also required for the
demolition of the Cake Silos and associated equipment. The current basis for
estimating an allowance for construction is that the silos are independent of
the larger Cake Storage Building. It will be verified that removal of the silos
and associated equipment will not impact the structural integrity of the current
building.
 
 
Structural design will address required modifications to the first floor slab to
support process equipment and tanks interior to the facility and foundation,
containment and pavement design for the exterior trucking loading and unloading
areas.
 
4.4.3 
Facility Engineering

 
Minor work is proposed exterior to the existing Cake Storage Building to install
cooling towers and scrubbers for odor, ammonia and hydrogen sulfide control and
process chemical storage tank ventilation  The aesthetic design of the exterior
work will be subject to the NYCDEP review and approval, and, if applicable, Arts
Commission approval.  Modifications to the building will be designed to be able
to utilize existing equipment to the maximum extent possible and the proposed
modifications are not subject to LEED evaluation or compliance with NYC
sustainability requirements.
 
SR-7

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.4.4 
Electrical Engineering

 
The Company will provide engineering and design services to prepare preliminary
and final design drawings and specifications for the distribution of the
existing 480v, 3-phase electrical power in the Cake Storage Building. The design
will include technical specifications, one-line diagrams, cable and conduit
schedules and layout drawings from the existing MCC to the ARP® System. The
design will be based, in part, on the following:
 
 
·
The existing 480 volt service can be modified to provide sufficient power to
support the ARP® System.  Insufficient electrical power may result in a reduced
system performance or require a change in scope to supply alternate electrical
energy sources.

 
·
Existing branch circuits for the power distribution from the MCC to existing
building systems (e.g., freight elevators, sump pumps, control room, pump room,
compressor room, lighting panels and heating and ventilating equipment) located
within the Cake Storage Building will be salvageable.

 
·
The existing fire alarm, telephone and communications systems are operational
and suitable for ARP® use.

 
·
The location of indoor and outdoor lighting and receptacles might require
relocation.

 
4.4.5 
Mechanical Engineering

 
It will be verified that there is sufficient head at the intercept point (north
end of the Cake Storage Building) to feed the ARP® process. The ARP® process
will need to interface with the existing centrate discharge pumps.  The
discharge flow rate will need to be controlled to accommodate the operation of
the ARP® System.  Treated centrate will be returned to the existing centrate
line to discharge into a location as specified by the NYCDEP.
 
HVAC service of the building is based upon 15 air changes per hour and comfort
cooling for occupied spaces such as the control room and laboratory areas. The
existing HVAC system will be evaluated to determine its  sufficiency to support
the revised building use. Duct work will require new design to reflect equipment
layout. Servicing of equipment is likely necessary due to lack of use and
maintenance during the period of non-use of the Cake Storage Building.  It will
be verified that the HVAC will be salvageable with ducting modifications.
 
4.4.6 
Plumbing

 
The existing domestic water supply to the Cake Storage Building must be adequate
for both domestic and process use. The Company will verify that no changes are
required to the existing plumbing to toilets within the building or to the
existing sanitary discharge points within the building. Water supply to hose
bibs, emergency drench showers and eyewash stations throughout the facility and
domestic water supply to the various pieces of process equipment will be laid
out based on final process equipment layout and requirements.
 
The Company will verify that the existing fire protection system is adequate and
will review the sprinkler layout throughout building’s the first floor.
Hydraulic calculations will be performed and distribution and spacing of
sprinkler heads will be designed in accordance with NFPA 13. The Company will
prepare data required for FDNY permit.
 
SR-8

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
5.
PHASE 2 - ARP® SYSTEM EQUIPMENT SUPPLY AND INSTALLATION

 
5.1
Fabrication

 
Once Detailed System Design Plans and specifications are approved by the NYCDEP,
the Company will initiate system fabrication.  The Company will manufacture and
assemble the components of the 26th Ward Ammonia Recovery Process
System.  Quality testing will be performed on all assemblies prior to shipment
to 26th Ward WPCP to minimize installation time.  The Company will work with
NYCDEP to avoid disruptions to 26th Ward WPCP operations as the ARP® System is
installed.
 
5.2
Installation

 
Components essential to the ARP® System’s reliability and performance will be
installed in typical N+1 fashion.  The ARP® System will be capable of normal
operation while allowing routine maintenance, monitoring and system performance
verification.  A summary list of System components is provided in Attachment No.
5.  During installation, the Company shall adhere to the following guidelines:
 
 
A.
If necessary the Company’s materials (e.g., tools, supplies, etc.) may be stored
at the site as directed by the Engineer.  Any storage space shall be kept clean
and accessible to the Engineer and the staff at the 26th Ward WPCP at all
times.  Every precaution shall be taken to avoid damage by fire, water,
etc.  The City will not be responsible for the security of such materials and
any damages or theft shall be the responsibility of the Company.

 
 
B.
There is limited area available at the work-site for the Company’s use for field
offices, storage of materials, storage and maintenance of equipment, automobile
parking, and other work related uses.  The location of the area shall be as
directed by the Engineer, and will be shared by other entities working at the
site.  On-site parking for vehicles is also limited.  Notwithstanding these
restrictions, the City shall provide limited parking for Company employees
(subcontractor employees will park off-site) during the term of this Agreement
and shall supply space for a trailer during Phase 2 of the Services.

 
 
C.
The Company is responsible for providing its own hoisting equipment and
procuring hoisting permits for the installation work required under this
Agreement.  The Company shall take all necessary precautions to prevent damage
to existing structures and equipment during the course of the work.  The Company
shall pay for the repair or replacement of any property or equipment of the City
which is damaged as a result of its work.

 
5.3
Specifications

 
Unless specifically noted in the Agreement, all goods must be new and unused and
undamaged, however, vendors are encouraged to use secondary or recycled
materials in the manufacture of products to the maximum extent practicable
without jeopardizing the performance or intended end use of the product unless
such use is precluded due to health and welfare or safety requirements or
product specifications contained herein.
 
SR-9

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
5.4
Performance

 
The Company shall furnish and deliver the equipment in the manner and in
accordance with shipping terms agreed upon by the parties.  The Company shall
accept as full compensation therefor the sums set forth in this Agreement, which
sums are amounts at which the Agreement was awarded to the Company.
 
5.5
Substitution of Equipment

 
In the event a specified manufacturer’s commodity listed in the Agreement in
Attachment No. 5 becomes unavailable or cannot be supplied to the City by the
Company for any reason, the Company may substitute a product of equal quality,
subject to approval by the Agency Chief Contracting Officer, which approval
shall not be unreasonably withheld.
 
5.6
Inspection

 
 
5.6.1
Right to Inspect.  The City shall have the right to inspect the equipment at the
point or points of delivery.  The City reserves the right to make additional
inspection(s) at the plant of the manufacturer, packer or Company or its
supplier(s).  The exercise by the City of the right of inspection shall in no
way be deemed a waiver by the City of any right later to reject, revoke
acceptance, or recover damages for goods accepted which are not in fact free
from patent or latent defects, or of the Company’s obligation to deliver
conforming goods.  The Company will  pay for the costs of NYCDEP travel and
lodging for equipment shop testing and/or inspections.  It is anticipated that
testing and/or inspections will occur on a monthly basis with respect to any
items of equipment specified in Attachment No. 5.

 
 
5.6.2
Removal of Non-Conforming Goods.  The Company shall remove any non-conforming
equipment or part thereof at Company’s own expense within a reasonable time not
to exceed thirty (30) days after notification of any rejection or revocation of
acceptance.  The City shall have the right to dispose of rejected equipment left
longer than thirty (30) days at no cost or liability to the City and the Company
shall have no right of action for damages or any right to an accounting
therefor.

 
 
5.6.3
No Obligation to Minimize Company Damage.  The City shall be under no obligation
to sell or resell any rejected goods, whether perishable or non-perishable or
whether or not such goods are threatened to or do depreciate in value, in order
to minimize the Company’s damages.

 
 
5.6.4
Costs of Additional Inspections.  The Company shall bear the reasonable cost of
all further inspections required by reason of any rejection or revocation of
acceptance.

 
SR-10

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
5.6.5
Risk of Loss.  Title and risk of loss shall not pass from the Company to the
City until the goods have been received by the ordering Agency and accepted by
the City.  Mere acknowledgment by Agency personnel of the delivery or receipt of
goods (as in a signed bill of lading) shall not be deemed or construed as
acceptance of the goods received.  The Company bears the risk of loss of all
goods until inspected and accepted; if acceptance is revoked the Company bears
the risk of loss thereafter.

 
 
5.6.6
Right to Cure.  Any right of the Company to “cure,” as defined in the New York
Uniform Commercial Code, shall be employed by the Company within a reasonable
time; provided that if such period is greater than thirty (30) days, the Company
shall provide information to the City regarding its plan of cure and the Company
shall diligently pursue such cure during any such extended cure period.

 
5.7
Non-Delivery and Rejections

 
 
5.7.1
Rejected Goods.  The City may withhold acceptance of or reject any goods which
are found, upon examination, not to conform to the terms of this Agreement.

 
 
5.7.2
Labels.  All goods which are customarily labeled or identified must have
securely affixed thereto the original unmutilated label or marking of the
manufacturer.  Failure to comply with this requirement may be considered
sufficient cause for rejection.  When a label or marking is required by any
regulatory agency, it must be affixed to all goods delivered under this
Agreement.

 
 
5.7.3
Cover (Buying Against Contract).

 
 
(a)
If the Company fails to perform in accordance with this Agreement and does not
cure such failure within the period allowed, the Agency Chief Contracting
Officer may obtain such goods or any part thereof from other sources with or
without public letting, as s/he may deem advisable, and, with no obligation to
Company to mitigate damages.  If the price paid in obtaining the goods from
other sources is greater than this Agreement’s price, the difference, plus the
reletting cost and the liquidated damages, if any, will be charged against the
Company.  If such price is less, the Company shall have no claim to the
difference, but the reletting cost and the liquidated damages will become
charges against the Company.

 
 
(b)
The reletting cost is hereby determined to be one hundred ($100) dollars for
each order, unless a contract readvertisement is necessary, in which case it is
determined to be two hundred and fifty dollars ($250).

 
SR-11

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
5.7.4
Collection of Charges.  All charges becoming due under the provisions above
relating to “Cover” shall be deducted from current obligations that are due or
may become due to the Company.  In the event that collection is not made as
provided above, the Company shall pay to the City on demand the amount of such
charges.

 
5.8
Infringement – Vendor Warranty

 
The Company shall deliver the goods specified free from the claim of any third
party by way of infringement including but not limited to patent, copyright,
trade secrets, or the like.  Unless designs were furnished by City, the
execution of this Agreement is deemed to be a warranty by the Company that
Company has inspected the specifications and has determined that no claim of any
third party by way of infringement or otherwise will result from compliance with
the specifications.  The Company shall indemnify and hold the City harmless
against any such claim regardless of whether or not the infringement arises out
of compliance with the specifications, provided City notifies Company promptly
in writing of any claim or suit, gives Company assistance and information and
permits Company to assume full direction and control of any settlement,
negotiations or suit.  Company shall, at its option, either (a) procure for City
the right to continue using the equipment, parts or materials, (b) modify or
replace the equipment, parts or materials or (c) remove the equipment, parts or
materials and refund the purchase price.  The City may retain any funds due or
to become due to the Company sufficient to meet all claims arising from such
infringements.  The sufficiency of such amount shall be conclusively determined
by the Comptroller.
 
5.9
Company Warranty

 
The Company represents and warrants that all equipment delivered pursuant to
this Agreement will conform in all respects with the specifications furnished,
specified or approved by the City.  The Company warrants title to the equipment
and that all equipment manufactured by Company and delivered hereunder will meet
the agreed applicable specifications, be new, free from defects in material and
workmanship for a period of twelve (12) months from the completion of start-up,
provided such defects are open to discovery during the warranty period and such
equipment is used by City in accordance with specific recommendations of Company
to City including the pressure range for which the equipment was
manufactured.  The City shall be obligated to promptly report any claimed defect
in writing to the Company immediately upon discovery and, in any event, within
the above period.  After notice from City and reasonable substantiation of the
claim, at Company’s expense and request, City shall return the goods to Company
FOB Company’s designated plant or service location, and Company shall, subject
to City’s concurrence, either correct such defect by suitable repair to such
equipment; furnish replacement goods FOB City’s facility/delivery point at
Company’s expense; and /or refund the full contract price paid by City.  Any
repayment of purchase price shall be without interest.  Company warrants any
repair work performed on the equipment will meet specific requirements, if any,
of this Agreement and will be done in a good and workmanlike manner.  Company
warrants its repair work for the period of six (6) months from completion of
such repairs.  Company warrants any labor performed will meet specific
requirements, if any, of this Agreement and will be done in a good and
workmanlike manner.  Company warrants its labor for the period of ninety (90)
days from completion of such labor.  Further, Company assigns to City when
Company is not the manufacturer of the Equipment any and all manufacturers’
and/or suppliers’ product warranties and remedies thereunder applicable to such
equipment.  Consistent herewith Company agrees to submit and otherwise handle
all product warranty claims of City with the applicable manufacturer or supplier
of the equipment and fully assist and intervene on City’s behalf in the
enforcement of the manufacturers’ and suppliers’ warranties.
 
SR-12

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
EXCEPT AS SET FORTH HEREIN AND EXCEPT AS TO TITLE, IT IS EXPRESSLY AGREED THAT
(A) THERE IS NO IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS OR OTHER
WARRANTY, EXPRESS, IMPLIED, STATUTORY, OR ANY AFFIRMATION OF FACT OR PROMISE BY
THE COMPANY WITH REFERENCE TO THE EQUIPMENT, PARTS, SERVICES, OR OTHERWISE WHICH
EXTENDS BEYOND THE DESCRIPTION OF THE EQUIPMENT, PARTS, OR SERVICES SET FORTH
HEREIN AND (B) CITY ACKNOWLEDGES THAT IT IS PURCHASING THE EQUIPMENT, PARTS, OR
SERVICES SOLELY ON THE BASIS OF THE COMMITMENTS OF COMPANY EXPRESSLY SET FORTH
HEREIN.
 
5.10
Start-up and Testing of System

 
After the completion of all construction work by the City and the delivery and
installation of all ARP® System equipment by the Company, the Company shall
start-up and test the System.  The Company shall provide a start-up and testing
plan to the City for their review and approval at least 30 days prior to
start-up.  The startup and testing period will be thirty (30) days.  During the
start-up and testing period, the Company will conduct preliminary field tests of
the equipment and controls as soon as conditions permit and the NYCDEP
approves.  Deficiencies will be identified, documented and corrected.  In
addition, during this period the Company shall test the basic functionality of
the System and confirm that the System is ready and able to accept centrate.
 
The Company will notify the NYCDEP a minimum of 15 business days prior to
initiating start-up operations. Upon the successful completion of start-up
operations and testing by the Company, as determined by the City, the Company
will initiate System operations.
 
6.
PHASE 3 - ARP® OPERATIONS

 
After the successful start-up of the System by the Company, as determined by the
City, the operations portion of the Services shall commence (Phase 3).  During
the operational Phase, the Company shall operate and maintain the System for
twelve (12) months.
 
SR-13

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
The System will be designed to accept no more than 1,200,000 gallons per day of
centrate from the 26th Ward WPCP.  The ARP process will treat the centrate and
thereby reduce the concentration of ammonia to 100 parts per million (ppm) as
NH3-N or less on a monthly average basis.  The ammonia reduced centrate will
then be returned to the existing wastewater treatment process.  The Company will
also be responsible for using good faith efforts to market and distribute the
by-product resulting from the ARP®  System.
 
6.1
Monitoring

 
After startup, the Company will operate the ARP®  System for a 12-month period
and shall monitor the performance of the System.  The Company staff will
maintain detailed records of system operations to include material consumption
rates, energy consumption, and system operating parameters such as influent
centrate characteristics, effluent centrate characteristics, and ammonium
sulfate product quality.  The ARP®  System influent flow monitoring will be
performed at the pipeline after the cartridge filter and prior to the ARP®.  
The effluent ammonia concentration shall be measured after the ARP®  column
before returning back to the wastewater treatment process.  Composite samples
shall be sent out to a NY State Department of Health Certified laboratory for
testing on a weekly basis.  Small samples of treated centrate taken at intervals
of approximately every 6 hours will be collected and equal aliquots from each
blended to comprise the composite sample.  The collected composite samples will
be collected in a measured quantity of buffer solution and the mixture split
into three samples prior to shipment.  One portion of the sample will be
analyzed by the Company, one portion analyzed by the certified laboratory and
the final portion of the sample will be archived for a period of thirty (30)
days.  The specification for outside laboratory testing will require the use of
Standard Method 4500 (NH3) Part B (distillation) and Part C (Titration) for
ammonia determination.  Records will be kept for the quantity of buffer solution
used as well as purchased chemicals and general performance (Standard Methods
Handbook 20th Edition).  Influent samples will be taken and stored in the same
manner as effluent samples.  The first will be analyzed by the Company and the
other portion of the sample will be archived for a period of thirty (30) days. 
All Company testing and storage will be as required by Standard Method 4500, and
records will be kept in the same manner as described above for effluent
standards.
 
6.2
Preparation of Color Flow Diagrams

 
Company shall prepare color flow diagrams depicting the as-built equipment,
tankage, valves, piping, etc, for each system.  Each system shall be represented
by one or more diagrams.  No diagram shall contain more than one system except
where two or more fluids or materials enter and/or leave a piece of equipment or
other structure.  In this case the secondary fluids or material lines will only
be shown sufficiently to indicate type of fluid or materials, direction and on
which diagram continuation may be found.
 
Each diagram shall show the outline of process areas, structures and equipment
as well as all lettering in black.  Pipelines and valves shall be shown in
accordance with the NYCDEP's color coded list.  Vessels shall be shaded to
depict the contents thereof.  In the event there is a fluid or material not
covered by the color code list the Engineer shall in writing, request a
determination from NYCDEP.
 
SR-14

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
All dashed lines shall conform to NYCDEP's requirements.  All valves normally
closed shall be filled in (in black) and so indicated in the legend.  Valves,
equipment and structures shall have identification numbers lettered conforming
to NYCDEP's standards.
 
Company shall submit to NYCDEP for approval, draft prints of each flow diagrams.
Company shall furnish six (6) complete sets of color diagrams. Company shall
also furnish the color diagrams on diskette or CD-ROM for use by NYCDEP staff.
 
6.3
Preparation of Operations and Maintenance Manual

 
Company shall prepare an Operations and Maintenance Manual in hard copy and
electronic form (the “Manual”) and shall provide copies (both in hard copy and
electronically) to NYCDEP.  The Manual shall reflect intent, design options and
operating modes for the plant systems and areas changed under this project.
 
6.4
Preparation of Standard Operating Procedures

 
Company shall develop standard operation procedures for the upgraded systems for
the plant.  The guide shall utilize visual aids such as cross sections, plans,
schematic and isometric figures to assist in clearly conveying the
information.  The procedures shall be printed on standard 8 ½ x 11 paper, and
designed so that they can be included in the Operations and Maintenance Manual
for reference, or be mounted separately as a stand-alone procedure.  
 
6.4.1 
Update the Emergency Operations Plan

 
Company shall review the existing Emergency Operations Plan (EOP) in order to
incorporate any necessary updates.  The Company shall provide updates to the
existing EOP.  The updates will encompass any changes in the existing EOP that
will be necessary due to equipment updates in this contract.  The updates will
identify changes in actions, specific personnel responsibilities, procedures,
and equipment required by the upgrades to the WPCP.    
 
6.4.2 
Equipment Maintenance Data

 
Company shall collect and organize equipment and related maintenance data to
assist NYCDEP staff with incorporating data into existing maintenance management
program information.  The data shall be transmitted in a format acceptable to
and approved by NYCDEP.
 
6.5
Training

 
Company will train City staff in the operation and maintenance of the
ARP®  System.  Such training shall include the provision of training materials
and the following activities:
 
1.           Determine equipment training audience for operations, electrical
maintenance, mechanical maintenance, electronic maintenance.
 
2.           Review and expand as required manufacturer's training lesson plans.
 
3.           Coordinate training scheduling with NYCDEP staff.
 
SR-15

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
4.           Proctor and coach instructor conducting manufacturer training.
 
5.           Prepare training completion reports including attendance, covered
material synopsis and evaluation of the presentation.
 
During the Phase 3 Operations, Company shall provide the services of a full time
onsite representative to train the NYCDEP staff.  This representative shall be
in addition to any process operations staff needed to operate the system during
the Operations Period.  Training shall consist of a combination of classroom and
field training and shall incorporate power point presentations.  Training shall
consist of 100 hours of combined classroom and hands-on time.  Training shall be
based on the operation and maintenance manuals and the operations plan provided
by Company.  A lesson plan for each training session shall be submitted to the
NYCDEP.  The NYCDEP may at its option video record all training. The NYCDEP may
submit, for the approval by the New York State Department of Environmental
Conservation (NYS DEC), an ARP  training program to provide contact time for
Professional Licensing maintenance and Wastewater  Treatment License
Re-Certification.
 
6.6
Coordination with City

 
The 26th Ward WPCP will be in continuous operation by the NYCDEP during the
period in which the System is expected to be operating.  The parties shall
cooperate such that work under this Agreement may be scheduled and conducted by
the Company such that it will not impede the operation of the 26th Ward
WPCP.  At no time during course of this Agreement may the Company close or
obstruct any roadway, sidewalk, or passageway by the placement or storage of
materials or equipment without the permission of the Engineer or his
designee.  All operations shall be conducted with minimal interference to
vehicular and pedestrian traffic on these ways.
 
6.7
Operational Responsibilities of Company

 
The Company shall comply with the following during the Phase 3 operational
period:
 
 
A.
Assume complete charge of, and have care, custody and control over the
operations and maintenance of the System and the provision of services.

 
 
B.
Provide all on-site labor and equipment to maintain and operate the ARP® system.

 
 
C.
Perform or cause to be performed all operation and maintenance of the System and
supply or cause to be supplied all chemicals, goods, materials, personnel and
services in accordance with the provisions of this Agreement.

 
 
D.
Perform all necessary work in accordance with approved Operation and Maintenance
Plans; all applicable City, State and Federal laws, regulations, codes, permits,
licenses and standards; prudent engineering practices; the accepted HASP; and
this Agreement.

 
 
E.
Assist the City in obtaining and maintaining all necessary licenses and permits
required to allow Company to perform the work and establish a self-monitoring
program ensuring compliance with the requirements of all licenses and permits.

 
SR-16

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
F.
Cooperate with the City regarding regular access to and inspection of the
System, performance records and logs, test results, scheduling of planned
shutdowns and the implementation of operating and safety procedures on the 26th
Ward WPCP Site.

 
 
G.
Maintain operating logs, records and reports and current revisions of any System
drawings, specifications and manuals and prepare and submit reports to the City
in accordance with the Agreement.

 
 
H.
Advise the City promptly in the event of an emergency affecting the safety or
protection of persons or endangering the 26th Ward WPCP or 26th Ward WPCP Site
and take prompt action to prevent threatened damage, injury or loss.

 
 
I.
Implement training programs for new hires and refresher courses for operating
and maintenance personnel.

 
 
J.
Submit billing invoices to the City in accordance with this Agreement.

 
 
K.
Designate a manager who shall act as the single point of contact for the City
during the term of the Agreement.

 
 
L.
Provide a monthly status report to the City explaining the status of the
services and providing scheduling information that will enable the City to
coordinate the activities of the Company with the City and City’s other
contractors at the Site.

 
 
M.
Take all reasonable precautions to protect the persons and property of the City
and of others from damage, loss or injury from the Company’s operations.  The
Company’s obligation to protect shall include, but not be limited to the duty to
provide, place, and adequately maintain at or about the site sufficient and
suitable equipment, lights, barricades, enclosures and personnel to safely and
efficiently operate the System.  Within three days after notice of any such
loss, damage, or injury, the Company shall make full and complete report thereof
to the City.  The Company shall notify the City in writing of any loss, damage
or injury or accidents to property, or persons within twenty-four hours of the
occurrence.

 
 
N.
Conduct monthly meetings with NYCDEP regarding the status of System operations.

 
6.8
Byproduct Marketing

 
The Company shall be responsible for the marketing, sale and/or disposal of
ammonium sulfate produced at the System.  The Company shall locate potential
buyers or users of the ammonium sulfate produced at the System and the Company
shall be responsible for delivering the ammonium sulfate to such buyers and/or
users.  The Company believes that ammonium sulfate from the System may be usable
for land reclamation or as fertilizer.  Any contracts related to the purchase or
use of ammonium sulfate from the System, including contracts with wholesalers or
brokers, shall be between the Company and the third party user or
purchaser.  Any revenue from such sales shall be retained by the Company.  To
the extent that all or a portion of such by-products are not successfully
marketed, the Company shall be responsible for disposing of such materials and
shall provide NYCDEP with the manifest for disposal of such materials.  The
Company shall bear all costs related to the marketing, sale or disposal of
byproducts.  The Company shall be reimbursed by the City for costs related to
handling, storage, and transportation of ammonium sulfate.
 
SR-17

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.9
Reagents

 
The Company shall be permitted the addition of reagents to the centrate during
processing if identified as an inherent part of the ARP®  technology.  Reagents
may include but not be limited to caustic and sulfuric acid which are used in
the ammonia recovery process system.  Under no circumstance shall the Company be
permitted to use a reagent that is a regulated waste, unless the Company
receives prior approval from the regulatory agency(ies) maintaining jurisdiction
over the Company’s processing facility and the Company can demonstrate to the
City an apparent benefit in using the material in its process.
 
If reagents are utilized, the Company agrees to transport reagents by trucks
from the manufacturers to the  26th Ward WPCP or to make other arrangements for
the delivery of such reagents to the 26th Ward WPCP.  The Company shall be
permitted to utilize selected roadways at the 26th Ward WPCP for temporary
queuing of the trucks prior to unloading, as directed by the City.  The Company
shall be reimbursed by the City for all costs related to reagents, including
transportation costs.
 
6.10
Mitigation and Indemnification

 
The Company shall address and mitigate, in a prompt fashion, any adverse effects
in the System that may cause harm to public health or the environment, 26th Ward
WPCP personnel, and/or the 26th Ward WPCP or its operations, as deemed necessary
by Federal, State and local regulatory agencies.  The Company shall notify the
City immediately upon occurrence of the adverse condition or situation and shall
keep the City informed of the status of mitigative actions.  To the extent such
adverse effects were due to the fault of Company, all related costs and expenses
associated with the mitigative activities shall be borne by the Company.  To the
extent such adverse effects were not due to the fault of Company, all related
costs and expenses associated with the adverse effects, as well as the
mitigative activities, shall be borne by the City.
 
The Company shall assume the defense of all claims of whatever character which
may be brought against the City arising out of any adverse condition or
situation identified at the System and due to the fault of the Company, and
indemnify and save the City, its officers and employees, to the greatest extent
permitted by law, harmless from all claims arising out of injury (including
death) or damages to persons, or property.  The Company shall not be required to
indemnify the City against damage or claims that are not due to the fault of
Company.
 
SR-18

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.11
Operation and Maintenance Plan

 
The Company shall prepare and submit to the City for approval a comprehensive
Operation and Maintenance (O & M) Plan no later than sixty (60) days prior to
the date that the System is scheduled to commence operations.  As a minimum,
this shall include the following:
 
 
A.
Schedule of planned shutdowns for maintenance on equipment, storage/
transshipment, handling, marketing, distribution (if applicable).

 
 
B.
Emergency plan of operation, including backup capability, indicating all impacts
on the City’s operation.

 
 
C.
Copies of all permits, licenses, and other regulatory documents obtained for
Company’s services, if not previously submitted.

 
 
D.
Staffing plan showing a breakdown by staff classification of all personnel to be
utilized during operations and maintenance activities.

 
 
E.
Operational Quality Control Program.

 
6.12
Health and Safety Plan (HASP)

 
Within 30 days of the notice to proceed, the Company shall submit to the City in
writing, a specific site Health and Safety Plan (HASP). The HASP shall meet all
of the requirements, if any, specified elsewhere in the Specific Requirements,
as well other requirements of NYCDEP, and the following:
 
 
(a)
The HASP shall identify and define the hazards anticipated, describe control
measures required, establish a safety training program meeting all applicable
safety mandates and develop the necessary safety check list forms specific to
the work methods and crews performing work at the various job locations.

 
 
(b)
The HASP shall identify and address:  1) specific work areas and their
anticipated hazards, 2) control measures to protect workers from those hazards,
3) surveillance methods, and schedules of both walk-through surveys and in-depth
safety audits to be performed on site, 4) emergency evacuation procedures, 5)
areas requiring personal protection equipment, types of personal protection
equipment, and availability of personal protection equipment on site, 6) medical
monitoring and screening methods, 7) emergency response procedures, 8) copies of
safety inspection check-off sheets to be used on a regular basis in evaluating
the site and work methods, 9) means and methods to control emissions of dust and
fibers from any building openings, 10) safety personnel qualifications, and 11)
materials safety data sheets for chemicals .

 
The Company shall submit six (6) copies of the HASP to the Project Engineer for
approval.  Acceptance of the plan by the City shall not impose on the City the
responsibility for the Company’s health and safety program nor will it relieve
the Company from any of its safety responsibilities.
 
SR-19

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
6.13
Hot Work Operations

 
Hot work operations shall include but not be limited to, grinding, welding,
burning, cutting, heating, brazing, soldering, or any use of spark generating
tools.  All hot work shall be performed in accordance with the provisions of
OSHA Standard 1910-155.  A fire watch shall be used for each hot work operation.
 
Interim Permit Form 9-03 Part A and Interim Permit Form 9-03 Part B will be
furnished to the Company.  Form 9-03 Part A shall be completed weekly and shall
be valid for a maximum of seven (7) consecutive calendar days.  Form 9-03 Part B
shall be completed each day a hot work operation is used.  Items 1 through 26
inclusive on both forms shall be completed, signed and dated by the
Company.  The Engineer will complete and sign Items 27 through 33 (Form 9-03
Part A).  Completed forms shall be posted conspicuously at the work location.
 
6.14
Emergency Plan

 
The Company shall have proper emergency and rescue equipment adequately
maintained and readily available for such foreseeable contingency. This
equipment shall include such applicable items as:  proper fire extinguishers,
first aid supplies, safety ropes and harnesses, stretchers, water safety
devices, oxygen breathing apparatus, resuscitators, gas detectors, oxygen
deficiency indicators, combustible gas detectors, etc.  This equipment should be
kept in protected areas and checked at scheduled intervals.  A log shall be
maintained indicating who checked the equipment, when it was checked, and that
it was acceptable.  This equipment log shall be updated monthly and be submitted
with the monthly report.  Equipment that requires calibration shall have copies
of dated calibration certificates on site.  Substitute safety equipment must be
provided while primary equipment is being serviced or calibrated.
 
The Company shall promptly report to the City all accidents involving injury to
personnel or damage to equipment and structures as specified in the Agreement
and shall investigate these accidents and prepare required reports and submit a
monthly summary of these accidents. The summary report shall include
descriptions of corrective actions to reduce the probability of future similar
accidents. In addition, the Company shall furnish to the City a copy of all
accident and health or safety hazard reports received from OSHA or any other
government agency within one day of receipt.
 
In addition to the reports, the Company is required to file under the provisions
of the Workmen’s Compensation Law, the Company shall submit to the City, on or
before the 10th day of each month, a report giving the total work force employed
on this Agreement in man-hours during the previous calendar month, the number
and character of any and all accidents resulting in loss of time or considered
recordable by OSHA, and any other information on classification of employees,
injuries received on the job, and disabilities arising therefrom.  The submittal
shall also contain an audit report for the prior month, including the safety
training conducted, the equipment logs, records of the condition of the work
areas, safety and health records, OSHA and ANSIXZ16.1 incidence rates for
frequency and severity of recordable accidents, and an evaluation of the
effectiveness of the safety plan, with any changes necessary. The safety
professional and the Company shall sign this audit report. The City shall review
these reports to ensure the Company’s compliance with the safety provisions of
the Agreement.
 
SR-20

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
All personnel employed by the Company or its subcontractors or any visitors
entering the job site shall be required to wear appropriate personal protection
equipment required for that area. The Company shall continuously provide all
necessary personal protective equipment as requested by the City for its
designated representatives.
 
6.15
Cleanup of Spills

 
All chemical storage facilities will have a containment area in case of an
accidental spill. In the event of an accidental spill during the test, it will
be the Company’s responsibility to immediately notify the City and to take all
the necessary steps to properly contain and clean such spill to the prevailing
standards required by local, state and/or federal regulations governing such
incidents. The Company shall also be responsible for the proper disposal of all
spills and refuse resulting from the clean-up. If necessary, the contaminated
waste shall be stored in a secured area and be removed as promptly as practical
by the Company.  To the extent that a spill occurs due to the fault of Company,
then Company shall bear the costs of the activities set forth in this
section.  To the extent that a spill is not due to the fault of Company, then
the City shall bear such costs.
 
6.16
On-Site Chemical Storage Facility

 
All chemicals shall be stored in a chemical storage facility. The chemical
storage facility should be located in a separate area and be secured in a manner
that will only allow access to the Company personnel and or NYCDEP personnel
involved in demonstration test. The chemical storage facility shall conform to
applicable state and/or federal regulations and industrial codes and standards
approved by the City.
 
6.17
Reports

 
Within fifteen (15) days following the end of each month during the operation
period, the Company shall submit a summary report describing the operation and
maintenance performed for the preceding month.  This report shall include, but
not be limited to:
 
 
A.
Quantities by volume of centrate processed by ARP®  System;

 
 
B.
Quantities by weight or volume of reagents, amendments and/or chemicals used in
processing the centrate, if any;

 
 
C.
Quantities by weight or volume of solid and/or liquid waste generated during the
process, if any, and the method of disposal;

 
 
D.
Results of any tests and/or monitoring conducted;

 
 
E.
Significant operational difficulties and methods employed to remedy them;

 
 
F.
Maintenance activities and associated labor requirements;

 
 
G.
Copies of all reports submitted to regulatory agencies during the month;

 
SR-21

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
 
H.
All accidents involving injury to personnel or damage to equipment and
structures as specified in this Agreement.  Company shall investigate any
accidents and prepare required reports and submit a monthly summary of any such
accidents. The summary report shall include descriptions of corrective actions
taken to reduce the probability of similar accidents.

 
 
I.
Within thirty (30) days following the end of the last month of the Agreement,
the Company shall prepare a final report that describes in detail the operation
and maintenance performance of the System.

 
7.
RESPONSIBILITIES OF THE CITY

 
The City shall provide the following work and services with respect to the
Project:
 
 
A.
Designate an Engineer who shall act as a single point of contact to interact
with the Company.

 
 
B.
Review all System related drawings, specifications, reports and manuals in a
timely manner so as not to unreasonably impact Company’s service implementation
schedule.

 
 
C.
Obtain, with the assistance of Company, where appropriate, the licenses and
permits necessary for the Project.

 
 
D.
Pay the Company for the services provided in accordance with this Agreement.

 
 
E.
To the extent available, provide the drawings, specifications, reports and
performance data specified in Section 4.4 of these Specific Requirements.

 
 
F.
Provide adequate space at the 26th Ward WPCP for the System.

 
 
G.
Provide water, sewer, centrate supply, natural gas and power facilities for the
System.

 
 
H.
Implement all site preparation work and all construction work related to the
demolition and rehabilitation of the Cake Storage Building, process equipment,
and miscellaneous systems in order to accommodate the ARP®  System at the 26th
Ward WPCP.  All such work shall be in accordance with the design and schedule
provided by the Company.

 
 
I.
Provide the Company adequate access to the 26th Ward WPCP and the 26th Ward WPCP
Site in order for the Company to perform its obligations pursuant to this
Agreement.

 
 
J.
Provide coordination of feed and effluent flows with the operations of the 26th
Ward WPCP.

 
SR-22

--------------------------------------------------------------------------------


Contract No. PO-98B
 
 
ATTACHMENT NO. 2
 
PROPOSED SUBCONTRACTORS
 


 
Engineering and Operational Services
CASTion Corporation
10 Bond Street
Worcester, MA 01606


Design and Engineering Services
AECOM
One World Financial Center
25th Floor
New York, NY 10281


Permitting Services
Walter T. Gorman PE PC
115-14 Beach Channel Drive
Rockaway Park, NY 11694


Assessment Services
Creative Environmental Solutions
1 Penn Plaza
New York, NY 10119



--------------------------------------------------------------------------------


 
Project Schedule 2-22-2010
                                                           
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
   
AECOM PKG1-DEMOLITION SPECIFICATION
DEP DEMOLITION PROCUREMENT/BIDDING
DEMOLITION ACTIVITY
 
TWELVE MONTH OPERATIONAL PERIOD
               
AECOM PKG2-BUILDING AND SITE WORK SPECIFICATION
DEP PROCESS TIME TO START CONSTRUCTION
CONSTRUCTION, UTILITIES, FACILITIES AND PROCESS INFRASTRUCTURE
                                                               
INSTALL EQUIPMENT
                                                         
AECOM PKG3A-CASTION EQUIPMENT SPECIFICATION
PROCURE, FABRICATE, ASSEMBLE, TEST, PACK AND SHIP ALL EQUIPMENT
                                                               
AECOM PKG3B-NON-CASTION EQUIPMENT SPECIFICATION
                                                                               
                                     

 

--------------------------------------------------------------------------------


 
Proposed Payment Terms ThermoEnergy ARP
 
revised 2-22-2010
                   
Phase 1 - design/engineering
                         
Phase 2 - Furnish and Install Equipment
                         
Phase 3- Operations
                                                         
Proposed Payment Terms ThermoEnergy ARP
 
revised 2-22-2010
                   
Phase 1 - design/engineering
                         
Phase 2 - Furnish and Install Equipment
                         
Phase 3- Operations
                                                     
Phase 1 Task Design and Engineering Services
       
Phase2 Task Equipment Supply
       
Phase 3 Task Operations and Maintenance Services
 
project management fee1
    $ 841,167.00                                                      
Cake Storage Bldg Demo and Rehab
         
RCAST Equipment total $3,927,792.00
       
12 monthly payments @$193,698.00
 
30% demo bid plans and specs
    $ 329,703.00  
25% @ start of production
  $ 981,948.00            
60% demo bid plans and specs
    $ 109,901.00  
25% @release of PO to vendors
  $ 981,948.00    
 TOTAL Phase 3
  $ 2,324,383.00  
90% demo bid plans and specs
    $ 109,901.00  
25% @ receipt of vendor invoices
  $ 981,948.00              
100% demo bid plans and specs
    $ 109,901.00  
25% @ post-factory testing
  $ 981,948.00                                                    
ARP Equipment (RCAST and CAST)
         
CAST Equipment total $1,526,960.00
                   
30% construction bid plans and specs
    $ 879,208.00  
25% @ start of production
  $ 381,740.00              
60% construction bid plans and specs
    $ 219,802.00  
25% @release of PO to vendors
  $ 381,740.00              
90% construction bid plans and specs
    $ 109,901.00  
25% @ receipt of vendor invoices
  $ 381,740.00              
100% construction bid plans and specs
    $ 109,901.00  
25% @ post-factory testing
  $ 381,740.00                                                    
Additional Equipment
             
Additional Equipment total $4,674,125.00
                   
30% equipment plans and specs
    $ 659,406.00  
25% @ start of production
  $ 1,168,531.00              
60% equipment plans and specs
    $ 219,802.00  
25% @release of PO to vendors
  $ 1,168,531.00              
90% equipment plans and specs
    $ 219,802.00  
25% @ receipt of vendor invoices
  $ 1,168,531.00              
100%  equipment plans and specs
    $ 219,802.00  
25% @ post-factory testing
  $ 1,168,532.00                                                    
Construction Management 2
         
Installation mgmt, labor and contractor fees3
             
14 monthly payments @$117,714.00
    $ 1,545,000.00  
7 monthly payments @ $456,064.00
  $ 3,192,423.00                                                    
Asbestos Survey
             
consumables and start up
  $ 100,000.00              
start study
    $ 25,750.00                        
50% completion
    $ 51,500.00  
DEP shop-testing and inspection fee
  $ 20,000.00              
100% study completion
    $ 25,750.00                                                                
                                   
TOTAL Phase 1
        $ 5,786,197.00  
TOTAL Phase 2
  $ 13,441,300.00    
TOTAL Phase 3
  $ 2,324,383.00                                        
SUB TOTAL ALL Phases
  $ 21,551,880.00                                
pass-thru estimates
                         
Labor Rates
 Principal
 
$150/hour
 
NaOH
  $ 2,675,932.00                      
 Engineer
 
$120/hour
 
H2SO4
  $ 787,664.00                      
 Operator
 
$90/hour
 
Softener
  $ 290,277.00                      
 Maintenance
 
$90/hour
 
coag/flocc
  $ 471,338.00                                
AS disposal
  $ 1,355,589.00                                
GRAND TOTAL
  $ 27,132,680.00                                                              
         
ASSUMPTIONS
                                     
Three Phases: design/engineering, equipment supply and operations
 
Firm-Fixed Price Contract (plus certain pass-thru costs during operation)
 
DEP will contract directly for cake storage interior demo, reconstruction and
remediation; these are not in ThermoEnergy's scope
 
Project management fee will be applied across the project. It is expected that
DEP will not incur any additional PM fees other than the initial payment for the
contract duration
     
NOTES
 
1Project Management Fee payable upon Notice to Proceed
2Construction Management payable upon start of DEP construction contract
3Installation management, labor, and contractor fees payable upon completion of
the DEP contract and the building ready to accept the Company's ARP equipment
             
DEP procurement of General Contractor and Wicks’ Contractors will take 15 months
 
Construction of building interior and balance of plant will take 10 months
 
Construction will last 18 months
 
Construction Coordination will last 18 months
 
Operations will last 12 months
 
rev October 21, 2009
 

 

--------------------------------------------------------------------------------


 
SUMMARY EQUIPMENT INFORMATION FOR 26TH WARD NYC DEP ARP - 100709
 
February 22,2010
               
ITEM
QTY
TAG
DESCRIPTION
MANUFACTURER
MODEL NUMBER
 
1A
2
AE-01
Ammonia analyzer
AMTAX - Hach
61584-00
 
1B
2
SMP-01
Metered sampling system
INSO
6712
 
2
2
BDS-01
Bulk discharge system
SacMaster
604M DHL
 
3
2
PMS-01
Polymer make up system
Polyblend
PB 100-1.0
 
4
2
DAF-01
Dissolved Air Floatation
ECOLAB - Krofta
MFV-500
 
5
2
PT-01
Differential Pressure Trnsmtr
Foxboro
IDP10
 
6
2
P-04
Centrifugal pump
G&L by Goulds
24SH 1-1/2 X 2-1/2 - 10
 
7
2
P-05
Centrifugal pump
G&L by Goulds
23SH 3 X4 - 8
 
8
2
ADT-1
Air dissolving tube
ECOLAB - Krofta
ADT-500
 
9
2
SCS-01
Sludge Scraper
ECOLAB - Krofta
SAF67 & DT80K4
 
10
2
COM-1
Air compressor
Ingersoll Rand
UP6-7TAS-210
 
11
2
VFD-1
Variable Frequency Drive
Rockwell Automation
PowerFlex 40P
 
12
2
P-06
Sludge Pump
Sandpiper
HDB2-A - DS-3-CI
 
13
2
P-02A&B
Chemical metering pumps
LMI
B74-1-313SI
 
14
2
TK-01A&B
Tank
Synder
5830000N--L
 
15
2
TK-02
Tank
Chemtainer
R363630AB/CD
 
16
2
TK-03
Tank -See DAF-01
ECOLAB - Krofta
MFV-500
 
17
2
FM-01
Flow meter
Foxboro
8003A-WCI-PJGFGZ-A
 
18
2
PG-001
Pressure gage
Wika
Type 23X.34
 
19
2
ROT-01
Rotometer
King or equal
7530
 
20
2
LT-001
Level transmitter
Sitrans
LC-300
 
21
2
LT-002
Level transmitter
Sitrans
LC-300
 
22
2
TK-04
Brine Tank
Culligan or equal
N/A
 
23
2
PE-02
Pressure Transmitter
Rosmount
2051L
 
24
10
SFT-1A-E
Water Softener
Culligan or equal
Hy-Flo 50
 
25
2
AE-02
Ammonia analyzer
AMTAX - Hach
61584-00
 
26
2
HS-01
Hardness analzyer
HACH
SP  510
 
27
1
BRN-01
Brine Maker
Desing Tanks
50 Ton
 
28
2
P-13A&B
Centrifugal pump
Griswold or equal
811S 3x2x6-1750
 
29
2
FE-03A&B
Flow Transmitter
Signet
2537
 
30
2
FE-02
Flow Transmitter
Signet
2537
 
31
2
CF01A&B
Cartridge Filters
FSI or equal
FSCN2740B015
 
32
2
UV-01A&B
UV Sterilizer
Trojan or equal
STD UVSwift 12E
 
33
2
PE-03&04
Pressure Transmitter
Rosmount
2090P
 
34
A/R
Mutiple Ref.
Butterfly Valve
Keystone-Tyco
221/222
 
35
1
pH-01
pH meter
Mettler Toledo
770MAX
 
36
A/R
Mutiple Ref.
Flow transmitter
Signet
8550/2536
 
37
A/R
Mutiple Ref.
Conductivity meter
Mettler Toledo
770MAX
 
38
3
P-20A-C
Boiler Pumps
Grundfos
CR9022AGAEKUBE
 
39
2
Boiler-1&2
Boilers
Cleaver Brooks
CB-LE-250
 
40
3
P-19A-C
Cooling water pump
Goulds-ITT
3656
 
41
2
COM-02A&B
Air Compressor
Ingersol Rand
DRW NO. 22063374
 
42
3
FMSC-01A, B &C
Fume Scrubber
Tri-Mer
F/S 1/4 DP
 
43
8
RCAST-01 - 08
Vacuum Flash ARP Systems
CASTion Inc.
N/A
 
44
4
CAST - 01 - 04
Flash Distillation Systems
CASTion Inc.
N/A
 
45
6
TK-05 A-F
12,500 gal Am. Sulfate Tanks
TBD
N/A
 
46
4
TK-06 A-C
5,000 gal Sulfuric Acid Tanks
TBD
N/A
 
47
4
TK-07 A-C
5,000 gal pH Adjust Tanks
TBD
N/A
 
48
4
TK-08 A-C
5,000 gal Centrate Tanks
TBD
N/A
 
49
4
TK-09 A-C
5,000 gal NaOH Tanks
TBD
N/A
               
ThermoEnergy reserves the right to substitute and/or modify the proposed
equipment.
 

 

--------------------------------------------------------------------------------


 
SUMMARY SPARE PARTS INFORMATION FOR 26TH WARD NYC DEP ARP
       
ITEM
QTY
TAG
DESCRIPTION
MANUFACTURER
   
1
1
AE-01
Ammonia analyzer
AMTAX - Hach
   
2
1
SMP-01
Metered sampling system
INSO
   
3
2
PT-01
Differential Pressure Trnsmtr
Foxboro
   
4
1
P-04
Centrifugal pump
G&L by Goulds
   
5
1
P-05
Centrifugal pump
G&L by Goulds
   
6
1
VFD-1
Variable Frequency Drive
Rockwell Automation
   
7
1
P-06
Sludge Pump
Sandpiper
   
8
2
P-02A&B
Chemical metering pumps
LMI
   
9
2
FM-01
Flow meter
Foxboro
   
10
6
PG-001
Pressure gage
Wika
   
11
2
ROT-01
Rotometer
King or equal
   
12
2
LT-001
Level transmitter
Sitrans
   
13
2
PE-02
Pressure Transmitter
Rosmount
   
14
1
SFT-1A-E
Softener valve and controls
Culligan or equal
   
15
2
HS-01
Hardness analzyer
HACH
   
16
1
P-13A&B
Centrifugal pump
Griswold or equal
   
17
2
FE-03A&B
Flow Transmitter
Signet
   
18
1
CF01A&B
Cartridge Filter Housing
FSI or equal
   
19
2
PE-03&04
Pressure Transmitter
Rosmount
   
20
A/R
Mutiple Ref.
Valves
Keystone-Tyco
   
21
1
pH-01
pH meter
Mettler Toledo
   
22
2
Mutiple Ref.
Flow transmitter
Signet
   
23
2
Mutiple Ref.
Conductivity meter
Mettler Toledo
   
24
1
P-20A-C
Boiler Pumps
Grundfos
   
25
1
P-19A-C
Cooling water pump
Goulds-ITT
   
26
1
 
PLC, BP, PS and cards
AB-Rockwell
   
27
A/R
 
Hardware
     
28
A/R
 
Orings, gaskets, seals
     
29
A/R
 
Piping and fittings
                                 
SUMMARY CRITICAL PARTS INFORMATION FOR 26TH WARD NYC DEP ARP
                 
ITEM
QTY
TAG
DESCRIPTION
MANUFACTURER
 
1
1
UV-01A&B
UV Sterilizer
Trojan of equal
 
2
 
RCAST units:
Vacuum Flash ARP Systems
CASTion Inc.
 
3
1
 
Main Circulation pump
CASTion Inc.
 
4
1
 
Vacuum pump
CASTion Inc.
 
5
1
 
Heat exchanger
CASTion Inc.
 
6
1
 
Condenser
CASTion Inc.
 
7
1
 
Spray Nozzle
CASTion Inc.
 
8
1
 
Sight glass/level controls
CASTion Inc.
 
9
1
 
Valve kit
CASTion Inc.
 
10
1
 
Venturi
CASTion Inc.
 
11
1
 
Electrical panel kit
CASTion Inc.
 
12
1
 
Process Vessel
CASTion Inc.
     
CAST units:
Flash Distillation Systems
CASTion Inc.
   
13
1
 
Main Circulation pump
CASTion Inc.
 
14
1
 
Vacuum pump
CASTion Inc.
 
15
1
 
Heat exchanger
CASTion Inc.
 
16
1
 
Condenser
CASTion Inc.
 
17
1
 
Spray Nozzle
CASTion Inc.
 
18
1
 
Sight glass/level controls
CASTion Inc.
 
19
1
 
Valve kit
CASTion Inc.
 
20
1
 
Venturi
CASTion Inc.
 
21
1
 
Electrical panel kit
CASTion Inc.
 
22
1
 
Process Vessel
CASTion Inc.
 
23
A/R
SFT-1A-E
Water Softener Components
Culligan or equal
 
24
A/R
DAF-01
DAF components
ECOLAB - Krofta
 

 

--------------------------------------------------------------------------------


 
February 22, 2010
Attachment 6
Design Deliverables




ThermoEnergy will provide DEP with biddable construction specifications for the
demolition and rehabilitation of the Cake Storage Building for the installation
of the ARP equipment. At the 30% Design, ThermoEnergy will provide DEP with a
set of drawings and key specifications that represent all of the major project
concepts accompanied by a Preliminary Design Report that provides narrative to
support the key decisions. In the 30% Design, ThermoEnergy will conduct the
necessary calculations and evaluations and solicit stakeholder feedback to
develop final layouts, design criteria, and requirements of the scope items
identified in the Basis of Design Report. The preliminary design provides the
necessary review, validation, and vetting of the scope items and concepts
identified in the Basis of Design Report and reflects final agreement by all
stakeholders of the fundamental design elements.


The key deliverables in ThermoEnergy’s 30% Design Package include the following:


ü
Complete Drawing List



ü
Design Drawings (Advanced P&ID, Civil, Architectural, and Mechanical
Disciplines; Basic Plan and Profile, Electrical, HVAC, and Structural
Disciplines)



ü
Final Hydraulic or Hydrologic Modeling



ü
Final Hydraulic Profile, Process, and Major Equipment Calculations



ü
Specifications Table of Contents, Specifications Not Included List, and
Manufacturer’s List



ü
Draft Specifications for Major Items (major equipment, pipe, concrete)



ü
Preliminary Control Narratives (or Strategies)



ü
Final Geotechnical Report



ü
Final EAS or EIS



ü
Final Hazard Investigations (asbestos, lead, mercury, etc.)




--------------------------------------------------------------------------------


 
ü
Final Construction Schedule incorporating all required sequencing, shutdowns,
and scheduling constraints to allow construction while maintaining operations.



ü
Final Permit List (for Approval by Permit Resource Division)



ü
Calculations Log



ü
Updated Engineer’s Estimate



 
ü
Quality Checklists





At 60% Design ThermoEnergy will provide a “progress” set of drawings and
specifications between the 30% Design and 90% Design.


The key deliverables in ThermoEnergy’s 60% Design Package include the following:


 
ü
Design Drawings (Nearly complete Instrumentation, Civil, Mechanical and
Architectural Drawings, Advanced Plan and Profile, Structural, HVAC, Electrical,
Plumbing and Fire Protection Drawings)



 
ü
Final Acoustical, Traffic Control, Corrosion Control, and Other Technical Plans
and Reports



 
ü
Draft Specifications for all Divisions, Specifications Not Included List, and
Manufacturer’s List



 
ü
Final Calculations for all equipment and piping



 
ü
Calculations Log



 
ü
Updated Engineer’s Estimate



 
ü
Quality Checklists



At 90% Design ThermoEnergy will provide DEP with its best representation of
completed drawings and specifications including resolution and incorporation of
all comments submitted during the 60% Design review.


The key deliverables in ThermoEnergy’s 90% Design Package include the following:


 
ü
Final Draft Design Drawings (all sheets for all disciplines)



 
ü
Final Draft Specifications for all Divisions, Specifications Not Included List,
and Manufacturer’s List




--------------------------------------------------------------------------------


 
 
ü
Final Calculations Log



 
ü
Final Engineer Estimate



 
ü
Quality Checklists




--------------------------------------------------------------------------------


 
The 100% Design represents the DEP’s completed drawings and specifications
including resolution and incorporation of all comments submitted during the 90%
Design review.


The key deliverables in the 100% Design Package include the following:


ü
Final Signed Design Drawings (all sheets for all disciplines)



ü
Final Specifications for all Divisions, Specifications Not Included List, and
Manufacturer’s List



ü
Final Engineer Estimate



ü
Final EOR Quality Certification Form




--------------------------------------------------------------------------------

